Exhibit 10.1
TICE BUILDING
OFFICE LEASE AGREEMENT
BY AND BETWEEN
IPC NEW YORK PROPERTIES, LLC,
A DELAWARE LIMITED LIABILITY COMPANY
(AS “LANDLORD”)
AND
I.D. SYSTEMS, INC.,
A DELAWARE CORPORATION
(AS “TENANT”)
DATED: MAY 10, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
LEASE AGREEMENT

              PAGE  
 
       
ARTICLE I BASIC LEASE PROVISIONS AND LEASE OF PREMISES
    1  
ARTICLE II TERM AND POSSESSION
    2  
ARTICLE III RENT
    4  
ARTICLE IV SECURITY DEPOSIT
    6  
ARTICLE V OCCUPANCY AND USE
    6  
ARTICLE VI UTILITIES AND OTHER BUILDING SERVICES
    7  
ARTICLE VII REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES
    7  
ARTICLE VIII FIRE OR OTHER CASUALTY INSURANCE
    8  
ARTICLE IX EMINENT DOMAIN
    10  
ARTICLE X LIENS
    10  
ARTICLE XI RENTAL, PERSONAL PROPERTY AND OTHER TAXES
    10  
ARTICLE XII ASSIGNMENT AND SUBLETTING
    10  
ARTICLE XIII SUBORDINATION
    11  
ARTICLE XIV OMITTED
    11  
ARTICLE XV DEFAULTS AND REMEDIES
    11  
ARTICLE XVI LANDLORD’S RIGHT TO RELOCATE TENANT
    12  
ARTICLE XVII HAZARDOUS MATERIAL, GOVERNMENTAL, INSURANCE AND ADA REQUIREMENTS
    12  
ARTICLE XVIII NOTICE AND PLACE OF PAYMENT
    13  
ARTICLE XIX MISCELLANEOUS GENERAL PROVISIONS
    13  
 
       
EXHIBIT A — LEGAL DESCRIPTION
       
EXHIBIT B -1 OFFICE PREMISES FLOOR PLAN
       
EXHIBIT B-2 STORAGE PREMISE FLOOR PLAN
       
EXHIBIT C — EXAMPLE OF THE ACCEPTANCE OF PREMISES AMENDMENT
       
EXHIBIT D — LANDLORD’S WORK
       
EXHIBIT E — RULES AND REGULATIONS
       
EXHIBIT F — EXTENSION OPTIONS
       
EXHIBIT G — RIGHT OF FIRST REFUSAL
       

 

i



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
between
IPC New York Properties, LLC, as Landlord
and
I.D. SYSTEMS, INC., as Tenant
THIS OFFICE LEASE AGREEMENT (“Lease”) is entered into and made this 10th day of
MAY 2010, by and between IPC NEW YORK PROPERTIES, LLC, a Delaware limited
liability company (“Landlord”), and I.D. SYSTEMS, INC., a Delaware corporation
(“Tenant”).
WITNESSETH
WHEREAS, Landlord is desirous of leasing the Premises, more fully described
hereinafter, to Tenant; and
WHEREAS, Tenant is desirous of leasing the Premises, more fully described
hereinafter, from Landlord; and
WHEREAS, both parties to this Lease have fully reviewed, understand and accept,
unless waived in writing hereunder, all provisions of this Lease; and
WHEREAS, for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
BASIC LEASE PROVISIONS AND LEASE OF PREMISES
1.01 Basic Lease Provisions. The basic terms and definitions of this Lease are
set forth below:

         
A.
  Building:   Tice Building
 
  Street address:   123 Tice Boulevard
 
  City:   Woodcliff Lake
 
  State and Zip Code:   New Jersey 07677
 
       
 
  Premises:    
 
       
 
            “Office Premises”:   Suite 101 on first (1st) floor of Building and
depicted on Exhibit “B-1”
 
       
 
            “Storage Premises”:   The caged storage area on the lower level of
the Building and depicted on Exhibit “B-2”
 
       
 
            “Data Premises”:   The data/server room on the lower level of the
Building and depicted on Exhibit “B-2”
 
       
B.
  Total Leasable Area in the Building:   119,772 Leasable Square Feet (“LSF”)
 
       
 
  Leasable Area of the Premises:   Office Premises: 18,700 Leasable Square Feet
 
       
 
      Storage Premises: 1,114 LSF
 
       
 
      Data Premises: 1,586 LSF
 
       
 
      Total LSF of Premises: 21,400 LSF
 
       
 
  Tenant’s “Pro Rata Share”:   17.87%
 
       
C.
  Term (Paragraph 2.01):   10 Years and 7 months (total of 127 months)
 
       
 
  Scheduled Commencement Date:   July 15, 2010
 
       
 
  Scheduled Expiration Date:   February 28, 2021

                          D.   Base Rent for Office Premises   Months of  
Monthly Base     Annualized       (Paragraph 3.01):   Term   Rent     Base Rent
     
 
  1-24   $ 35,062.50     $ 420,750.00      
 
  25-48   $ 36,620.83     $ 439,449.96      
 
  49-60   $ 38,179.17     $ 458,150.04      
 
  61-84   $ 39,737.50     $ 476,850.00      
 
  85-127   $ 41,295.83     $ 495,549.96  

                          Base Rent for Storage and Data Premises   Months of  
Monthly Base     Annualized   (Paragraph 3.01):   Term   Rent     Base Rent    
 
 
  1-60   $ 3,037.50     $ 36,450.00      
 
  61-127   $ 3,262.50     $ 39,150.00   Prepaid Rent   $38,100.00 is due and
payable by Tenant upon execution of this Lease by Tenant. This amount will be
applied toward Tenant’s first month’s rent.

 

Page 1



--------------------------------------------------------------------------------



 



         
E.
  Security Deposit (Paragraph 4.01):   $266,700.00, due and payable by Tenant
upon execution of this Lease by Tenant (subject to reduction pursuant to
Paragraph 4.01).
 
       
F.
  Guarantor(s) (Paragraph 19.18):   N/A
 
       
G.
  Addresses for Notices and Payments:    
 
        Notices to Tenant:   Notices to Landlord: Prior to the Commencement
Date:    
 
      IPC New York Properties, LLC I.D. Systems, Inc.   15601 Dallas Parkway,
Suite 600 One University Plaza   Addison, Texas 75001 6th Floor   Attn: Lease
Administration Hackensack, New Jersey 07601     Attention: Ned Mavrommatis  
With a copy to:
 
        After the Commencement Date:   IPC New York Properties, LLC
 
      c/o Property Manager I.D. Systems, Inc.   123 Tice Boulevard 123 Tice
Boulevard. Suite 101   Woodcliff Lakes, New Jersey 07677 Woodcliff Lake, New
Jersey 07677     Ned Mavrommatis    
 
      And with a copy of notices of default to: In each case with a copy to:    
 
      Behringer Harvard REIT I, Inc. With copy to:   David M. Watkins, Esquire  
15601 Dallas Parkway, Suite 600                          285 Closter Dock Road  
Addison, Texas 75001                          P.O. Box 304
                         Closter, New Jersey 07624   Attn: Chief Legal Officer
 
        Billing to Tenant:   Payments to Landlord:
 
        I.D. Systems, Inc.   IPC New York Properties, LLC 123 Tice Boulevard,
Suite 101   PO Box 634885 Woodcliff Lake, New Jersey 07677   Cincinnati, Ohio
45263-4885 Ned Mavrommatis   Tax ID: 51-0381268
 
       
H.
  Real Estate Broker (Paragraph 19.04):   CBRE for Landlord (“Landlord’s
Broker”) and Cushman & Wakefield for Tenant (“Tenant’s Broker”)

1.02 Lease of Premises. Landlord, in consideration of the rents and covenants
hereinafter set forth, does hereby demise, let and lease to Tenant, and Tenant
does hereby hire, take and lease from Landlord, on the terms and conditions
hereinafter set forth, the Premises, to have and to hold the same, with all
appurtenances, unto Tenant for the term hereinafter specified.
1.03 Description of Building, Premises and Common Areas.
A. The Building. The number of leasable square feet in the Building is specified
in Paragraph 1.01B. Any reference in this Lease to the term “Building” shall
include any office building, the Common Areas (as hereinafter defined) and the
land as described in the Legal Description attached as EXHIBIT A unless the
context requires otherwise.
B. The Premises/Re-Measurement. The premises consist of Office Premises and the
Storage Premises described in Paragraph 1.01A and depicted on Exhibits “B-1” and
“B-2” hereto. If prior to the Commencement Date the Premises are re-measured
using the above ANSI/BOMA standard and the Premises are determined to contain
more or less LSF than set forth above, and neither party in good faith objects
to such determination, then the parties will execute an amendment to this Lease
amending the LSF of the Premises and adjusting all terms hereof affected thereby
(e.g., Base Rent, Tenant’s Pro Rata Share).
C. The Common Areas. The term “Common Areas” refers to the areas of the Building
which are designated by Landlord for use in common by all Tenants of the
Building and their respective employees, agents, customers, invitees and others,
and includes, by way of illustration and not limitation, entrances and exits,
hallways and stairwells, elevators, rest rooms, side-walks, driveways, parking
areas, landscaped areas, plaza and any other areas as may be designated at any
time by Landlord as part of the Common Areas of the Building.
ARTICLE II
TERM AND POSSESSION
2.01 Commencement and Expiration. The “Term” of this Lease shall be the period
of time specified in Paragraph 1.01C, commencing on the earlier to occur of
(i) the date that the Landlord’s Work (as defined in Exhibit “D”) is (or is
deemed to be) Substantially Complete (as defined in Exhibit “D”). or (ii) such
earlier date as Tenant takes possession or commences use of the Premises for
business purposes (such earlier date being the “Commencement Date”). The Lease
shall expire without notice to Tenant on the Expiration Date, which will be the
last day of the 127th complete calendar month of the Term (the Term including
any partial month in which the Commencement Date occurs). The Commencement Date
and the Expiration Date shall be confirmed by Landlord and Tenant by execution
of an “Acceptance of Premises Amendment” in the form attached hereto as Exhibit
“B”.

 

Page 2



--------------------------------------------------------------------------------



 



2.02 Construction of Tenant Finish Improvements and Possession. Landlord will
perform or cause to be performed the Landlord’s Work, as defined in and pursuant
to the Work Letter attached hereto as EXHIBIT D. Subject to Tenant Delays and
Force Majeure, Landlord shall endeavor to Substantially Complete the Landlord’s
Work by the Scheduled Commencement Date; provided that Landlord shall have no
liability to Tenant for failing to Substantially Complete the Landlord’s Work by
the Scheduled Commencement Date, Tenant’s sole and exclusive remedy for such
failure being the postponement of the occurrence of the Commencement Date and
the corresponding delay in the accrual of Rent, and such shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Premises not being ready for occupancy by Tenant on the Scheduled
Commencement Date. Notwithstanding, if the date of this Lease is on or prior to
April 2, 2010 and Substantial Completion has not been achieved by the date that
is one hundred (100) days after the Scheduled Commencement Date for any reason
other than Force Majeure or Tenant Delays, then, Tenant shall have the right,
exercisable only by written notice to Landlord at any time prior to the
occurrence of the Commencement Date, and as its sole and exclusive remedy, to
terminate this Lease, following which, and subject to Landlord’s return to
Tenant of the Security Deposit, neither party will have any further obligations
to the other hereunder. Upon the occurrence of Substantial Completion and
delivery of possession of the Premises to Tenant, Landlord and Tenant shall
execute the Acceptance of Premises Amendment in the form of that attached hereto
as EXHIBIT C, which, besides fixing the Commencement Date and Expiration Date,
will contain acknowledgments that Tenant has accepted the Premises in their then
present condition, and that the Premises and the Building are satisfactory in
all respects except for the Punch List Items (as defined in the Work Letter). If
Tenant takes possession of the Premises other than for purposes of performing
Tenant’s Work (defined in Section 2.03 below). Tenant shall be deemed to have
accepted the Premises even though the Acceptance of Premises Amendment may not
have yet been executed.
2.03 Tenant’s Work. Other than Landlord’s Work, Tenant shall make all other
necessary improvements to the Premises to operate Tenant’s business including
installation of voice data and telecommunications equipment and cabling, all at
Tenant’s sole cost (“Tenant’s Work”). Tenant’s Work shall comply with all
applicable statutes, ordinances, regulations and codes and shall strictly comply
with the requirements of Paragraph 7.03 hereof. Subject to scheduling and the
progress of Landlord’s construction of the Landlord’s Work, Landlord will, in
its reasonable discretion, allow Tenant access to the Premises fifteen (15) days
prior to the estimated date for Substantial Completion solely for purposes of
performing the Tenant’s Work provided, however, that Tenant shall not interfere
with the completion of the Landlord’s Work and shall cause its contractors to
work in harmony with Landlord and its contractors. Tenant’s use or occupancy of
the Premises prior to the Commencement Date shall be subject to all of the terms
and conditions of the Lease, including, without limitation, the insurance
requirements and indemnity obligations of the Lease, but excluding those
provisions regarding the payment of any scheduled Rent. TENANT WILL HOLD
LANDLORD HARMLESS AND INDEMNIFY LANDLORD FOR ANY LOSS OR DAMAGE TO TENANT’S OR
LANDLORD’S PROPERTY, EQUIPMENT, FIXTURES OR MERCHANDISE, AND FOR ANY INJURY TO A
PERSON RESULTING THEREFROM, EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OF
LANDLORD OR ITS AGENTS.
2.04 Surrender of the Premises. Upon the expiration or earlier termination of
this Lease or upon default or breach of this Lease by Tenant, Tenant shall
immediately surrender the Premises and all keys to the Premises to Landlord,
together with all alterations, improvements and other property as provided
elsewhere herein, in broom-clean condition and in good order, condition and
repair, except for ordinary wear and tear and such damage as Tenant is not
obligated to repair; failing this, Landlord may restore the Premises to such
condition at Tenant’s expense, and Tenant shall immediately reimburse Landlord
upon demand. Upon such expiration or termination, Tenant shall have the right to
remove its property (as described in Paragraph 7.04). Tenant shall promptly
repair any damage caused by any such removal, and shall restore the Premises to
the condition existing prior to the installation of the items so removed.
2.05 Holding Over. If Tenant shall hold over after the expiration of the Term,
it shall be deemed to be occupying the Premises as a Tenant from month to month,
which tenancy may be terminated as provided by law. Tenant agrees that holding
over beyond the Term shall cause irreparable damage to Landlord and that it will
be impossible to estimate or determine the damage that will be suffered by
Landlord in such an event. Therefore during such tenancy, Tenant agrees to pay
to Landlord 125% of the monthly Base Rent and Additional Rent payable for the
last full month of the Term of the first (1st) month of such holdover, 150% for
the second month of such holdover, and 200% thereafter, Tenant to otherwise be
bound by all of the terms, covenants and conditions contained in this Lease. If
Tenant fails to surrender the Premises upon the termination of this Lease, in
addition to any other liabilities to Landlord arising therefrom Tenant shall
indemnify and hold Landlord harmless from loss or liability resulting from such
failure from whatever source.
2.06 AS IS CONDITION. Except as provided elsewhere in this Lease, by taking
possession of the Premises Tenant accepts the Premises in its “as is” condition
and with all faults, and the Premises is deemed in good order, condition, and
repair provided, however, that Landlord shall correct latent defects in the
Landlord’s Work for a period of six (6) months after the Commencement Date
conditioned upon Tenant notifying Landlord of the discovery thereof within
fifteen (15) days after such defect was discovered. As used herein, a “latent
defect” is a defect in the construction of the Landlord’s Work that is not
visible or otherwise discoverable by a reasonably diligent visual inspection at
the time the Landlord’s Work was otherwise Substantially Completed. Further,
nothing in this Section 2.06 relieves Landlord from the obligation to complete
Punch-list Items determined pursuant to the terms of the Work Letter attached
hereto as Exhibit D. Landlord does not make and Tenant does not rely upon any
representation or warranty of any kind, express or implied, with respect to the
condition of the Premises (including habitability or fitness for any particular
purpose of the Premises). TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
LANDLORD HEREBY DISCLAIMS, AND TENANT WAIVES THE BENEFIT OF, ANY AND ALL IMPLIED
WARRANTIES, INCLUDING IMPLIED WARRANTIES OF HABITABILITY AND FITNESS OR
SUITABILITY FOR A PARTICULAR PURPOSE.
2.07 Access to Data Premises. Landlord will grant Tenant access to the Data
Premises as soon as Landlord and the current tenant of such space have
terminated the existing lease for such space on terms satisfactory to Landlord
and Landlord has obtained actual possession of such space conditioned, however,
upon (i) Landlord’s mortgagee having approved of this Lease, (ii) Landlord
having received from Tenant the Security Deposit and the Prepaid Rent, and
(iii) Tenant having provided evidence of insurance required to be maintained by
Tenant hereunder. Tenant’s use and occupancy of the Data Premises prior to the
Commencement Date shall be subject to all of the terms and conditions of this
Lease except for Tenant’s obligation to pay Base Rent and Additional Rent with
respect thereto (however, Tenant will be required to pay for electricity service
to the Data Premises during such early occupancy pursuant to Paragraph 6.01
hereof).

 

Page 3



--------------------------------------------------------------------------------



 



ARTICLE III
RENT
3.01 Base Rent. Tenant shall pay to Landlord as Base Rent for the Premises the
amounts specified in Paragraph 1.01D for each of the Office Premises and the
Storage and Data Premises, payable in equal consecutive monthly installments as
specified in said Paragraph 1.01.D, in advance, on or before the first day of
each and every calendar month during the Term without demand, notice or offset
provided, however, that if the Commencement Date shall be a day other than the
first day of a calendar month, then the schedule of Base Rent set forth in
Paragraph 1.01.D will be measured from the first (1st) calendar month of the
Term and Tenant shall pay Base Rent for the fractional month in which the
Commencement Date occurred at the rate otherwise due for the first (1st)
complete calendar month but prorated on the basis of the number of days during
the month this Lease was in effect in relation to the total number of days in
such month. Notwithstanding the forgoing, all Base Rent (but no other Rent)
shall be conditionally abated in its entirety for months one (1) through seven
(7) of the Term (the “Abatement Period”). To illustrate, if the Commencement
Date is July 10, 2010, then the Abatement Period would commence on the
Commencement Date and end on February 9, 2011. However, If a default by Tenant
under the Lease occurs, then (i) if the Abatement Period has not expired or
terminated, the Abatement Period shall immediately terminate and Tenant shall
immediately commence payment of full Base Rent, and (ii) if Landlord terminates
the Lease or Tenant’s possession of the Premises due to such default Tenant
shall pay to Landlord upon demand, for loss of the bargain and not as a penalty,
all previously abated Base Rent and Additional Rent Termination of the Abatement
Period and the obligation to repay abated Base Rent will be without limitation
of Landlord’s other remedies for a default by Tenant.
3.02 Additional Rent. All other payments due under this Lease from Tenant shall
be considered additional rent (“Additional Rent”) and shall include the
following:
A. Adjustments to Operating Expenses and Taxes:
1. Definitions:
(a) “Operating Expenses” shall mean the amount of any and all of Landlord’s
direct costs, expenses and disbursements of any kind and nature, incurred in
connection with the management, operation, maintenance and repair of the
Building (including the Common Areas and the land described in EXHIBIT A) or any
improvements situated on the land for a particular calendar year or portion
thereof, as determined by Landlord, together with all additional direct costs,
expenses and disbursements with respect to the management, operation and
maintenance of the Building. If less than ninety-five percent (95%) of the
rentable square feet in the Building is occupied, Operating Expenses shall be
adjusted to the amount which Landlord determines that it would have paid during
such year (including the Base Year) If the Building had been ninety-five percent
(95%) occupied. Operating Expenses include by way of illustration but not
limitation: water, sewer, electrical and other utility charges for the Building
and Common Areas, other than any utility charges for other premises which are
separately metered and paid directly by the tenant thereof; service and other
charges paid in connection with the operation and maintenance of the elevators
and the heating, ventilation and air-conditioning system; cleaning and other
janitorial services; tools and supplies; repair costs; landscape maintenance
costs; snow removal; security services; license, permit and inspection fees;
management fees; auditing fees; wages and related employee benefits payable for
the maintenance and operation of the Building; and, in general, all other costs
and expenses which would generally be regarded as operating and maintenance
costs and expenses, including those which would normally be amortized over a
period not to exceed five (5) years. There shall also be included in the
Operating Expenses the cost or portion thereof reasonably allocable to any
capital improvement made to the Building by Landlord after the date of this
Lease which (i) improves the operating efficiency of any system within the
Building and thereby reduces Operating Expenses, or (ii) is required under any
governmental law or regulation that was not applicable to the Building at the
time it was constructed, or (iii) is installed pursuant to Paragraph 3.02B, with
such cost being amortized over such period of time and in such manner as
Landlord shall reasonably determine, together with interest on such cost or the
unamortized balance thereof. Operating Expenses shall not include (i) expenses
for painting, redecorating or other work which Landlord performs for any Tenant
in the Building; (ii) expenses for repairs or other work reimbursed by insurance
proceeds; (iii) expenses incurred in leasing or procuring new tenants: (iv)
legal expenses incurred in enforcing the terms of any lease; (v) interest or
amortization payments on any mortgage or mortgages; (vi) Taxes: and
(vii) Insurance.
(b) “Taxes” shall mean and include (i) any form of real estate tax or
assessment, general, special, ordinary or extraordinary, improvement bond or
bonds imposed on the Building or a portion thereof by any authority having a
direct or indirect power to tax, including any city, county, state or federal
government or any school, agricultural, sanitary, fire, street, drainage or
other improvement district thereof against any legal or equitable interest of
Landlord in the Building or any portion thereof, (ii) taxes, assessments or fees
in lieu of the taxes described in (i); and (iii) the reasonable costs incurred
to reduce the taxes described in (i — ii). Taxes excludes federal income taxes
and taxes paid under Paragraph 3.05 below.
(c) “Insurance Expenses” shall mean insurance premiums on insurance coverage
which is required to be carried by Landlord or which Landlord may elect to carry
at Landlord’s discretion.
(d) Tenant’s “Pro Rata Share” shall mean the percentage specified in
Paragraph 1.01B.
(e) “Base Year” shall mean the calendar year in which the Lease commences.
(f) “Adjustment Year” shall mean any calendar year or portion thereof during the
Term of the Lease commencing with the year after the Base Year. In the event the
last Adjustment Year is not a full calendar year, the Additional Rent payable
under Paragraph 3.02A.2 with respect to such partial year shall be prorated.
(g) “Tenant’s Share of Expenses” means, for each Adjustment Year, the sum of
money equal to Tenant’s Pro Rata Share of an amount equal to the sum of (i) the
Operating Expenses for such Adjustment Year, less the Operating Expenses for the
Base Year; (ii) Taxes for such Adjustment Year, less the Taxes for the Base
Year; and (iii) Landlord’s Insurance Expense for such Adjustment Year, less
Landlord’s Insurance Expense for the Base Year in no event shall Tenant’s Share
of Expenses or any individual item (i), (ii), or (iii) above be less than zero
(0).

 

Page 4



--------------------------------------------------------------------------------



 



2. Payment Obligations. Tenant shall pay as “Additional Rent” Tenant’s Share of
Expenses for each Adjustment Year. Prior to the beginning of each Adjustment
Year, Landlord shall advise Tenant of Landlord’s good faith estimate of the
amount, if any, of Tenant’s Share of Expenses for the upcoming Adjustment Year
and Tenant shall pay to Landlord the estimated Tenant Share of Expenses in equal
monthly installments on the first day of each month during that Adjustment Year
together with the Base Rent.
3. Succeeding Year Expenses. Prior to the beginning of each Adjustment Year,
Landlord shall advise Tenant of the estimated amount, if any, of the increase in
Operating Expenses, Taxes and Insurance Expenses over the Base Year, for the
upcoming calendar year, and Tenant shall pay to Landlord Tenant’s Pro Rata Share
of such estimated increase in equal monthly installments on the first day of
each month during that Adjustment Year together with the Base Rent. At the end
of each Adjustment Year, Landlord shall ascertain and advise Tenant of Tenant’s
Pro Rata Share of the actual amount of any increase in Operating Expenses. Taxes
and Insurance for the preceding year and any additional sum owed by Tenant to
Landlord shall be paid to Landlord within thirty (30) days following the receipt
of Landlord’s notice thereof. Should any excess have been paid by Tenant to
Landlord for the preceding year, Landlord shall apply the excess toward sums due
for the next following calendar year.
B. Improved Operating Efficiency. If Landlord shall, at any time after the
Commencement Date, install a labor-saving device or other equipment, which
improves the operating efficiency of any system within the Building (such as an
energy management computer system) and thereby limits Operating Expenses or the
cost of electricity to operate the Building, or limits future increases in
Operating Expenses or electrical costs, then Landlord may add to Operating
Expenses an annual amortization allowance based upon the costs of such
equipment, plus interest on the unamortized balance thereof, amortized in equal
installments over such period as determined by generally accepted accounting
principals; provided, however, that the amount of such annual amortization
allowance and interest shall not exceed the annual cost or expense limitation
attributed by Landlord to such installed device or equipment, and in no event
shall such amortization allowance increase the sum of Operating Expenses over
what it would have been if such labor-saving device or other equipment had not
been installed.
C. Settlement. As soon as practical after the end of each Adjustment Year, but
no later than one (1) year after the end of the applicable Adjustment Year,
Landlord will provide Tenant a statement of the actual Operating Expenses, Taxes
and Insurance Expenses for such year and the actual Tenant’s Share of Expenses
(a “Reconciliation Statement”). If the actual Tenant’s Share of Expenses exceeds
the estimated Tenant’s Share of Expenses paid by Tenant for the subject
Adjustment Year, then Tenant shall pay the underpayment thereof to Landlord in a
lump sum as Rent within thirty (30) days after receipt of the Reconciliation
Statement. If the estimated Tenant’s Share of Expenses exceeds the actual
Tenant’s Share of Expenses for the Adjustment Year, then Landlord shall credit
the overpayment against Tenant’s payment of Tenant’s Share of Expenses next due
until applied in full or, if no further payments are due and Tenant is not in
default under this Lease, refund such overpayment to Tenant. In the event
Landlord has not provided a Reconciliation Statement by the date one (1) year
after the end of the applicable Adjustment Year, Landlord shall forever forfeit
the right to collect any underpayment of Tenant’s Share of Expenses for such
Adjustment Year. Landlord’s and Tenant’s obligations under this Paragraph C
survive the end of the Term.
D. Dispute of Additional Rent. Provided it is timely received as described
above, the Reconciliation Statement is conclusive, binds Tenant, and Tenant
waives all rights to contest the statement, except for items to which Tenant
objects by written notice to Landlord given within sixty (60) days after
Tenant’s receipt of the Reconciliation Statement. If Tenant timely objects to
the Reconciliation Statement in any respect, Tenant and Landlord shall have
thirty (30) days after Landlord’s receipt of Tenant’s questions to amicably
resolve them. If Tenant timely objects to Landlord’s Reconciliation Statement
and such objections are not amicably settled between Landlord and Tenant within
such thirty (30) period, Tenant, at its expense, shall have sixty (60) days from
the end of such thirty (30) day period to audit Landlord’s books and records
relating to the applicable category of Tenant Share of Expenses (i.e., Insurance
Expenses, Operating Expenses or Taxes) for all or any part of the immediately
preceding Adjustment Year. Any audit by Tenant must be performed within such
period by a reputable independent certified public accountant who is experienced
in auditing leases for operating expenses and otherwise reasonably acceptable to
Landlord and who is engaged by Tenant on a non-contingency fee basis. Tenant
shall provide Landlord with a copy of such audit upon completion. Landlord shall
cooperate with the Tenant in connection with such audit and shall make available
its books and records relating to Operating Expenses, Taxes and Insurance
Expenses for the subject Adjustment Year upon not less than ten (10) business
days notice, during regular business hours, and at the location in the Memphis,
Tennessee metro area where Landlord customarily keeps such books and records.
Under no circumstances will Tenant be permitted to review or audit income tax
records of Landlord or similar financial records of Landlord as a business
entity. Tenant recognizes that Landlord’s books and records are confidential
records and Tenant agrees not to disclose same or the results of its audit to
any third party (other than Landlord) except to its directors, officers,
employees, affiliates, subsidiaries, partners, lenders, insurers, auditors,
agents, accountants, attorneys, financial advisors, or to any parties required
in response to summonses or subpoenas, or to any regulator, organization of
regulators or self-regulatory organization, or as required by applicable law or
in connection with any proceeding between Landlord and Tenant pertaining to
same. Neither Tenant nor its auditor shall be permitted to take from Landlord’s
office any of Landlord’s books and records without Landlord’s consent. In the
event Tenant’s audit reflects that Landlord has overcharged Tenant for the
preceding calendar year, and Landlord does not in good faith dispute such audit,
Landlord shall credit the amount of such overcharge to future payments of the
subject category of expense to the extent of such overcharge or, if no such
payments will be due, promptly reimburse Tenant for such overcharge. If such
audit reveals that Landlord has undercharged Tenant for Tenant’s Share of
Expenses, Tenant shall promptly pay Landlord the amount of such undercharge
within thirty (30) days after written demand by Landlord. The expense of
Tenant’s audit shall be borne by Tenant unless the agreed results of such audit
determine that Additional Rent charged to Tenant by Landlord for the period in
question was more than five percent (5%) in excess of the actual Additional Rent
chargeable to Tenant as determined by the audit, in which case the actual and
reasonable expense of the audit shall be reimbursed by Landlord up to a maximum
of $2,500.00 or the lesser amount of any overcharge. Landlord will not under any
circumstances be required to retain or preserve records of expenses and Tenant’s
Share of Expenses for more than twenty-four (24) months after the end of the
Adjustment Year to which they relate. Tenant’s objection to any Reconciliation
Statement will not relieve Tenant from the obligation to timely pay any Tenant’s
Share of Expenses, including any disputed portion thereof shown as underpaid in
the Reconciliation Statement, but Tenant’s obligations to pay any such disputed
amounts Rent will be subject to Tenant’s rights under this Paragraph 3.02D. In
no event shall the provisions of this Paragraph 3.02 reduce the Base Rent
specified in Paragraph 1.01D.
Page 5

 



--------------------------------------------------------------------------------



 



3.03 Definition of Rent. The Base Rent, Additional Rent and any other amounts of
money to be paid by Tenant to Landlord pursuant to the provisions of this Lease,
including any sums due under any and all Exhibits attached hereto, whether or
not such payments are denominated Base Rent or Additional Rent and whether or
not they are to be periodic or recurring, shall be sometimes collectively
referred to as “rent” for purposes of this Lease; and any failure to pay any of
the same as provided in this Lease shall entitle Landlord to exercise all of the
rights and remedies afforded hereby or by law for the collection and enforcement
of Tenant’s obligation to pay rent. Tenant’s obligation to pay any such rent
pursuant to the provisions of this Lease shall survive the expiration or other
termination of this Lease and the surrender of possession of the Premises after
any hold-over period and are covenants independent of any obligations or
covenants of Landlord herein.
3.04 Late Charge. If any payment due Landlord under this lease has not been
received by Landlord when due, Tenant shall pay a late charge of five percent
(5%) of the amount of the late payment, and an additional five percent (5%) late
charge may be charged on the first day of each calendar month thereafter until
the delinquent payment has been paid in full; provided, that in no event shall
the charges permitted under this Paragraph 3.04 or elsewhere in this Lease, to
the extent they are considered to be interest under applicable law, exceed the
maximum lawful rate of interest. Notwithstanding the above, the first (1st) late
charge in each twelve (12) month period of the Term will be waived by Landlord
provided that the delinquent installment of rent is received by Landlord prior
to the expiration of any notice and cure period provided for in
Section 15.01(a).
3.05 Other Taxes. Upon demand, Tenant will reimburse Landlord for taxes paid by
Landlord on (i) rent, (ii) Tenant’s occupancy of the Premises, or (iii) this
Lease. If Tenant cannot lawfully reimburse Landlord for these taxes, then to the
extent not prohibited by applicable law, the Base Rent will be increased to
yield to Landlord the same amount after these taxes were imposed as Landlord
would have received before these taxes were imposed.
ARTICLE IV
SECURITY DEPOSIT
4.01 As security for the performance and observance by Tenant of all of its
obligations under the terms, condition and covenants of this Lease, Tenant has
deposited with Landlord the sum specified in Paragraph 1.01E, which sum shall be
held by Landlord as a security deposit during the Term. If Tenant performs and
observes all of the terms, conditions and covenants of this Lease which are
required to be performed and observed by it, Landlord shall return the security
deposit, or balance thereof then held by Landlord, without interest, to Tenant
within thirty (30) days after the Expiration Date or after Tenant surrenders
possession of the Premises, whichever is later. In the event of a default by
Tenant in the payment of rent or the performance or observance of any of the
other terms, conditions or covenants of this Lease, then Landlord may, at its
option and without notice, apply all or any part of the security deposit in
payment of such rent or to cure any other such default; and if Landlord does so,
Tenant shall, upon request, deposit with Landlord the amount so applied so that
Landlord will have on hand at all times during the Term the full amount of the
security deposit, Landlord shall not be required to hold the security deposit as
a separate account, but may commingle it with Landlord’s other funds.
4.02 In the event of a sale or lease of the Building, Landlord shall have the
right to transfer the security deposit to its purchaser or Tenant, and Landlord
shall thereupon be released by Tenant from all responsibility for the return of
such deposit; and, Tenant agrees to look solely to the new purchaser or Tenant
for the return of such deposit. In the event of an assignment of this Lease by
Tenant, the security deposit shall be deemed to be held by Landlord as a deposit
made by the assignee, and Landlord shall have no further responsibility of such
deposit to the assignor.
4.03 If at the end of the third year of the Term no monetary event of default by
Tenant has occurred under the Lease, Landlord will return a portion of the
Security Deposit in the amount of $76,087.50 back to Tenant. If at the end of
the fifth year of the Term no monetary event of default by Tenant has occurred
under the Lease, Landlord will return an additional portion of the Security
Deposit in the amount of $76,087.50 back to Tenant. If a default occurs
hereunder, there shall be no reduction or return (or as applicable, any further
reduction or return) of any portion of the security deposit.
ARTICLE V
OCCUPANCY AND USE
5.01 Use of Premises. The Office Premises shall be occupied and used exclusively
as office space and electronic laboratory and for the purposes incidental
thereto, and shall not be used for any other purpose. The Storage Premises shall
be occupied and used exclusively as only for office storage in connection with
the Office Premises (and not any other premises). The Data Premises shall be
used exclusively for locating and operating Tenant’s servers and
data/telecommunications equipment and cabling serving the Office Premises and
shall not be used for any other purpose Tenant will not use or occupy or permit
the use or occupancy of the Premises for any purpose which is forbidden by law,
ordinance or governmental or municipal regulation or order or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may disturb the quiet
enjoyment of any other tenant of the Building; or keep any substance or carry on
or permit any operation which might emit offensive odors or conditions into
other portions of the Building or use any apparatus which might make undue noise
or set up vibrations in the Building; or permit anything to be done which would
increase the fire and extended coverage insurance rate on the Building or
contents, provided that if there is any increase in such rate by reason of acts
of Tenant, then Tenant agrees to pay such increase promptly upon demand therefor
by Landlord Payment by Tenant of any such rate increase shall not be a waiver of
Tenant’s duty to comply herewith. Tenant shall not use the Premises in such a
manner as to disturb any asbestos contained in the Building.
5.02 Compliance with Building Rules and Regulations. Rules and regulations
governing the use and occupancy of the Premises, the Common Areas and all other
leased space in the Building have been adopted by Landlord for the mutual
benefit and protection of all the tenants in the Building (as existing and
modified from time to time, the “Rules and Regulations”). Tenant shall comply
with and conform to the Rules and Regulations currently in effect, which are set
forth on EXHIBIT E attached hereto. Landlord shall have the right to amend the
Rules and Regulations or to make new Rules and Regulations from time to time in
any reasonable manner. Any such amendments or additions to the Rules and
Regulations shall be set forth in writing and shall be given to Tenant, who
shall thereafter comply with and conform to the same.
5.03 Floor Loads. Tenant shall not overload the floors of the Premises beyond
their designed weight-bearing capacity as determined by Landlord. Landlord
reserves the right to direct the positioning of all heavy equipment, furniture
and fixtures which Tenant desires to place in the Premises so as to distribute
property the weight thereof. Landlord may require the removal of any equipment
or furniture which exceeds the weight limits of the Building.

 

Page 6



--------------------------------------------------------------------------------



 



5.04 Signs. Unless otherwise expressly provided in the Lease. Tenant shall not
inscribe, paint, affix or display any signs, advertisements or notices on, in or
around the Building, or in the windows thereof, except for such Tenant
identification information as Landlord permits to be included or shown on or
adjacent to the Tenant access door(s) to the Premises or on the Building
directory.
5.05 Access to and Inspection of the Premises. Landlord, its employees and
agents and any mortgagee of the Building shall have the right to enter any part
of the Premises at all reasonable times for the purpose of examining or
inspecting the same, showing the same to prospective purchasers, mortgagees or
tenants and for making such repairs, alterations or improvements to the Premises
or the Building as Landlord may deem necessary or desirable. Such right of entry
shall also include, but not be limited to, access to the Premises for purposes
of environmental inspections and sampling during regular business hours, or
during other hours either by agreement of the parties or in the event of any
environmental emergency. If representatives of Tenant shall not be present to
open and permit such entry into the Premises at any time when such entry if
necessary or permitted hereunder, Landlord and its employees and agents may
enter the Premises by means of a master key or otherwise Landlord shall incur no
liability to Tenant for such entry nor shall such entry constitute an eviction
of Tenant or a termination of this Lease or entitle Tenant to any abatement of
rent therefor.
5.06 Quiet Enjoyment. Except as provided in Article XV hereof to the extent that
it may be applicable, if and so long as Tenant pays the prescribed rent and
performs and observes all of the terms, conditions, covenants and obligations of
this Lease required to be performed or observed by it hereunder. Tenant shall at
all times during the term hereof have the peaceful and quiet enjoyment,
possession, occupancy and use of the Premises without any interference from
Landlord or any person or persons claiming the Premises by, through or under
Landlord, subject to any mortgages, underlying leases or other matters of record
to which this Lease is or may become subject.
ARTICLE VI
UTILITIES AND OTHER BUILDING SERVICES
6.01 Services to be Provided. Landlord shall furnish Tenant without cost to
Tenant except as otherwise specifically provided in this Lease, during standard
hours of operation, with utilities and other building services, as provided in
the Rules and Regulations, to the extent considered by Landlord to be reasonably
necessary for Tenant’s comfortable use and occupancy of the Office Premises for
general office use or as may be required by law or directed by governmental
authority. Tenant shall pay for replacement of all non-standard lamps, starters
and ballasts required as a result of normal usage, at the cost established from
time to time by Landlord.
6.02 Premises Electrical Costs. Tenant’s total consumption of electricity in the
Premises will be separately metered, including lighting and convenience outlets,
pursuant to a submeter to be installed (if not already existing) by Landlord at
Tenant’s expense. Instead of including the cost of electricity in Operating
Expenses, Tenant shall pay to Landlord as Additional Rent the “Premises
Electrical Costs”, which means any and all actual costs of providing electricity
to the Premises. Premises Electrical Costs shall be billed monthly and shall be
due not later than ten (10) days after invoice from Landlord.
6.03 Additional Services. If Tenant requests any other utilities or building
services not customarily provided by Landlord for the Building, then Landlord
shall use reasonable efforts to attempt to furnish Tenant with such additional
utilities or building services. Landlord may impose a reasonable charge for such
additional utilities or building services, which shall be paid monthly by Tenant
at the same time the monthly installment of Base Rent is due.
6.04 Special Equipment. Tenant shall obtain Landlord’s written consent prior to
installing or connecting any lights, machines or equipment (including but not
limited to computers) which would materially affect the normal operation, or
exceed the designed capacity of, the Building’s electrical or heating and
air-conditioning systems. If Landlord determines that any such equipment is in
any way incompatible with the Building’s electrical or heating and
air-conditioning systems, then Landlord shall have the right, as a condition to
granting its consent, to install any machinery or equipment, or to make any
modifications to the Building’s electrical or heating and air-conditioning
systems, or to require Tenant to make such modifications to the equipment to be
installed or connected, as Landlord considers to be reasonably necessary. All
costs expended by Landlord to install any such machinery or equipment or to make
any such modifications, and any such additional costs of operation and
maintenance occasioned thereby, shall be borne by Tenant, who shall, upon
demand, reimburse Landlord for the same as Additional Rent.
6.05 Interruption of Services. Tenant understands, acknowledges and agrees that
any one or more of the utilities or other building services identified in
Article VI may be interrupted by reason of accident, emergency or other causes
beyond Landlord’s control, or may be discontinued or diminished temporarily by
Landlord or other persons until certain repairs, alterations or improvements can
be made; that Landlord does not represent or warrant the uninterrupted
availability of such utilities or building services; and, that any such
interruption shall not be deemed an eviction or disturbance of Tenant’s right to
possession, occupancy or use of the Premises or any part thereof or render
Landlord liable to Tenant for damages by abatement of rent or otherwise or
relieve Tenant from the obligation to perform its covenants under this Lease.
ARTICLE VII
REPAIRS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS AND FIXTURES
7.01 Repair and Maintenance of Building. Subject to Tenant’s obligations herein,
Landlord shall keep and maintain the Building in good order, condition and
repair, including the roof, exterior walls and windows, foundations, the Common
Areas and the electrical, elevator, plumbing, heating, ventilation and
air-conditioning systems serving the Premises and other parts of the Building.
The cost of all such repairs shall be included by Landlord as part of the
Operating Expenses, except for those made to any electrical, plumbing, heating,
ventilation and air-conditioning components which have been installed in the
Premises pursuant to Paragraph 6.03, and except for those made necessary by the
negligence, misuse or default of Tenant, its employees, agents, customers, or
invitees in which event they shall be borne by Tenant, who shall be separately
billed and shall, upon demand, reimburse Landlord for the same as Additional
Rent.

 

Page 7



--------------------------------------------------------------------------------



 



7.02 Repair and Maintenance of Premises. Tenant shall, at Tenant’s expense, keep
and maintain the Premises and all Leasehold Improvements in good order,
condition and repair. Without limitation, Tenant shall make any structural,
interior and exterior alterations, repairs and/or replacements to the Premises
required by any governmental entity or insurance carrier in connection with
Tenant’s use and/or occupancy of the Premises. Tenant’s work under this
Paragraph 7.02 (a) is subject to the prior approval and supervision of Landlord,
including without limitation, Landlord’s approval of all contractors and
subcontractors performing the work, (b) must be performed in compliance with
laws and the Building Rules and Regulations, and (c) must be performed in a
first-class, lien free and good and workmanlike manner. Without limiting
Landlord’s rights under Paragraph 15.02 below, Landlord may, at its option and
without obligation, elect to make any repairs required to be made by Tenant
outside of the Premises and any structural repairs otherwise Tenant’s
responsibility and Tenant shall reimburse Landlord for the cost thereof within
fifteen (15) days after demand. As used herein, “Leasehold Improvements” means
all alterations and improvements made to the Premises by Landlord pursuant to
this Lease (as it may be amended) or by or otherwise on behalf of Tenant
including, without limitation, any initial alterations or improvements made to
the Premises in connection with Tenant’s initial occupancy thereof.
7.03 Alterations or Improvements. Tenant may make, or permit to be made,
alterations or improvements to the Premises, but only if Tenant obtains the
prior written consent of Landlord after furnishing to Landlord and Landlord’s
approval of the plans and specifications for such alterations or improvements.
Notwithstanding, Landlord’s advance approval is not required for any
non-material or cosmetic alterations or improvements Tenant elects to make to
the Premises provided that, (i) any such alteration or improvement does not
exceed $25,000.00 in total cost, (ii) such are not visible from the exterior of
the Premises, (iii) such will not, in the reasonable opinion of Landlord, affect
or impact any Building systems (e.g., elevator, mechanical, HVAC, plumbing,
electricity, life-saving) or any structural component of the Building, and
(iv) such do not require any governmental permits or approvals as a condition
thereto. Without limitation of the forgoing, all alterations and improvements by
Tenant shall be made in accordance with all applicable laws and building codes,
in a good and workmanlike manner and in quality equal to or better than the
original construction of the Building and shall comply with such reasonable
requirements as Landlord considers necessary or desirable, including without
limitation requirements as to the manner in which and the times at which such
work shall be done, the contractor or subcontractors to be selected to perform
such work, and contractor and subcontractor insurance requirements. Tenant may
not puncture the roof or interfere with the sprinkler system without specific
written permission from Landlord. Landlord shall have the right to approve all
contractors and subcontractors. Upon completion of any such work, including any
work that did not require Landlord’s consent, Tenant shall provide Landlord with
“as built” plans (if applicable) in AutoCAD format, copies of all construction
contracts, and proof of payment for all labor and materials. Tenant shall
promptly pay all costs attributable to such alterations and improvements and
shall indemnify Landlord against any mechanics’ liens or other liens or claims
filed or asserted as a result thereof, as provided in Article X; and shall also
indemnify Landlord against any costs or expenses which may be incurred as a
result thereof, as provided in Article X; and shall also indemnify Landlord
against any costs or expenses which may be incurred as a result of building code
violations attributable to such work. Tenant shall promptly repair any damage to
the Premises or the Building caused by any such alterations or improvements. Any
alterations or improvements to the Premises, except movable furniture and
equipment and trade fixtures, shall become a part of the realty and the property
of Landlord and shall not be removed by Tenant except as provided in
Paragraph 2.03. If Landlord’s approval of any alterations or improvements is
required, (i) Tenant shall pay Landlord as rent ten percent (10%) of the total
construction costs of the alterations or improvements to cover review of
Tenant’s plans and construction coordination by Landlord’s own employees, and
(ii) Tenant shall reimburse Landlord for the actual cost that Landlord
reasonably incurs to have engineers, architects or other professional
consultants review Tenant’s plans and work in progress, or inspect the completed
alterations or improvements. This Paragraph 7.03 does not apply to Landlord’s
Work, which will be governed solely by the terms of Exhibit “D” hereto.
7.04 Trade Fixtures. Any trade fixtures installed on the Premises by Tenant at
its own expense, such as movable partitions, counters, shelving, showcases,
mirrors and the like, may (and at the request of Landlord shall) be removed on
the Expiration Date or earlier termination of the Lease provided that Tenant is
not then in default, that Tenant bears the cost of such removal and further that
Tenant repairs at its own expense any and all damage to the Premises resulting
from such removal. If Tenant fails to remove any and all such trade fixtures
from the Premises on the Expiration Date or earlier termination of this Lease,
all such trade fixtures shall become the property of Landlord unless Landlord
elects to require their removal, in which case Tenant shall promptly remove same
and restore the Premises to their prior condition, except for ordinary wear and
tear.
ARTICLE VIII
FIRE OR OTHER CASUALTY INSURANCE
8.01 Destruction of Premises. If the Premises are damaged or destroyed, in whole
or in part, at any time during the Term by fire or other casualty and the Lease
is not terminated pursuant to Paragraph 8.02, Landlord with due diligence will
repair and rebuild the Premises so that after such work of repairing and
rebuilding has been completed, the Premises shall be substantially the same as
that prior to such damage. Any provisions contained in this Lease requiring
repairs, rebuilding, restoration or reconstruction or providing for the use of
insurance proceeds for any purpose shall be subject to the rights of the
mortgagee of Landlord. In the event more than fifty percent (50%) of the
Premises are damaged or destroyed and less than one (1) year is left in the term
of the Lease, Landlord, at its election, may terminate this Lease rather than
repair the Premises. Notwithstanding, Landlord shall not be required to restore
any Leasehold Improvements. Upon completion by Landlord of its restoration
obligations, Tenant will repair and restore Leasehold Improvements reasonably
promptly to the condition existing prior to such damage and at Tenant’s sole
cost.
8.02 Irreparable Destruction of Building. If the Building shall be damaged or
destroyed to such an extent that Landlord in its sole and absolute discretion,
determines the Building to be irreparably destroyed. Landlord shall give Tenant
notice of such determination within sixty (60) days after the date of such
damage or destruction, and, in such event, this Lease shall terminate on the
date specified in such notice, and Landlord shall not be obligated to repair or
rebuild.
8.03 Rental Abatement During Reconstruction. If a casualty event causes damage
or destruction of the Premises or Building to the extent that the Premises shall
have been rendered unfit for use for Tenant’s business purposes, Landlord shall,
in Landlord’s sole discretion, either (1) relocate Tenant in another comparable
building within a three (3) mile radius with comparable office space and
Landlord shall pay all reasonable uninsured moving expenses of said relocation
and rent shall remain as specified within this Lease; or (2) provide an
abatement of Base Rent and payment of Operating Expenses and Taxes which shall
be made corresponding to the time during which, and the extent to which, the
Premises may not be used by Tenant for its business purposes. The foregoing
abatement will terminate on the day that Landlord has completed its repair of
the Premises and tenders possession of the Premises to Tenant.

 

Page 8



--------------------------------------------------------------------------------



 



8.04 Landlord’s Damage Obligations. No damages, compensations, setoffs or claims
shall be payable by Landlord for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the Premises or of the
Building required to be made by Landlord under the provisions of this
Article VIII. but this Paragraph shall not be construed to limit the abatement
of Tenant’s rent in accordance with Paragraph 8.03 above. Landlord covenants
with Tenant that it shall use its best efforts to effect all such repairs
promptly and in such manner as to not unreasonably interfere with Tenant’s
occupancy.
8.05 Indemnification. Except as provided in Paragraph 8.09, Tenant shall assume
the risk of, be responsible for, have the obligation to insure against, and
indemnify Landlord and hold it harmless from any and all liability for any loss,
damage, injury or death to person or property occurring in the Premises,
regardless of cause, except for that caused by the sole negligence of Landlord
and its employees, agents, customers and invitees; and, Tenant hereby releases
Landlord from any and all liability for the same Tenant’s obligation to
indemnify Landlord hereunder shall include the duty to defend against any claims
asserted by reason of such loss, damage or injury and to pay any judgments,
settlements, costs, fees and expenses incurred in connection therewith.
Notwithstanding Landlord’s obligations hereunder, Tenant shall bear the sole
risk of any loss of or damage to any personal property (including but not
limited to, any furniture, machinery, equipment, goods or supplies) of Tenant or
which Tenant may have on the Premises and any trade fixtures installed by or
paid for by Tenant on the Premises and any Leasehold Improvements. Landlord
shall not be liable for any injury to or death of any person or any loss of or
damage to property sustained by Tenant, or by any other person(s) whatsoever,
which may be caused by the building or the Premises or any appurtenances thereto
or thereof being out of repair, or by the bursting or leakage of any water, gas,
sewer, or steam pipes, or by theft or by any act or neglect of any tenant or
occupant of the building, or of any other person, or by any other cause of
whatsoever nature, unless, subject to Paragraph 8.09, caused by the negligence
of Landlord or its officers, agents or employees.
8.06 Tenant’s Insurance. Tenant, in order to enable it to meet its obligation to
insure against the liabilities specified in this Lease, shall at all times
during the Term carry, at its own expense, one or more policies of general
public liability and property damage insurance, issued by one or more insurance
companies acceptable to Landlord, with the following minimum coverage on an
occurrence basis:

         
A. Worker’s Compensation
  —   As provided by Law.
 
       
B. Commercial General Liability Insurance, Including Blanket Contractual
Liability, Broad Form Property Damage, Personal Injury, Completed Operations,
Products Liability and Fire Damage, or if any such coverages are not in effect
when needed, such other similar coverage as is then in effect. Such policy(ies)
shall name Landlord and, the Building property manager, each secured lender, and
any other party reasonably designated by Landlord as an additional insured (each
an “Additional Insured”).
  —   Not less than $3,000,000 Combined Single Limit for both Bodily Injury and
Property Damage.
 
       
C. Causes of loss — special form commercial property insurance (including
standard extended coverage endorsement perils, leakage from fire protective
devices and other water damage) covering the full replacement cost of the
Leasehold Improvements and Tenant’s personal property, fixtures and equipment.
Each of these policies shall name Landlord and each Additional Insured as loss
payee to the extent of their interest in the Leasehold Improvements.
       
 
       
D. Business interruption insurance including leasehold interest coverage for
Tenant’s loss of income or insurable gross profits and covering continuation of
rents during any time the Premises is untenantable, with a limit not less than
Tenant’s annual rent.
       

All insurance carried by Tenant shall be in a form approved by Landlord and in
an insurance company approved by Landlord, authorized to do business in the
State and have a policy holder’s rating of no less than “A” and with a financial
class size of IX or better in the most current edition of Best’s Insurance
Reports. Upon the commencement of this Lease and prior to the expiration of any
of its required insurance policies, and at interim dates upon Landlord’s
reasonable request, Tenant shall furnish Landlord with a certificate or
certificates of insurance confirming the existence and continuity of coverage.
All policies maintained by Tenant in conformance with the requirements of this
Lease shall provide at least thirty (30) days’ advance written notice to
Landlord of cancellation, material change or intent not to renew and ten (10)
days’ notice to Landlord for non-payment. Should Tenant fail to carry such
insurance and/or furnish Landlord with a copy of all such certificates after a
request to do so, Landlord shall have the right to obtain such insurance and
collect the cost thereof from Tenant as Additional Rent or, at Landlord’s
discretion, to evict Tenant and all its business operations from the Premises,
without liability to Landlord.
8.07 Landlord’s Insurance. Landlord shall be responsible for insuring and shall
at all times during the Term carry, as an operating expense for the Building, a
policy of insurance which insures the Building, including the Premises (but
excluding the Leasehold Improvements), against loss or damage by fire or other
casualty (namely, the perils against which insurance is afforded by the standard
insurance policy and extended coverage endorsement); provided, however, that
Landlord shall not be responsible for and shall not be obligated to insure
against any loss or damage to any trade fixtures or personal property installed
by or paid for by Tenant on the Premises or any Leasehold Improvements.
8.08 Waiver of Subrogation. LANDLORD AND TENANT HEREBY RELEASE EACH OTHER AND
EACH OTHER’S EMPLOYEES, AGENTS, CUSTOMERS AND INVITEES FROM ANY AND ALL
LIABILITY FOR ANY LOSS OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT OR TO THE
PREMISES, THE BUILDING, IMPROVEMENTS TO THE BUILDING OR PERSONAL PROPERTY WITHIN
THE BUILDING BY REASON OF FIRE OR OTHER CASUALTY WHICH COULD BE INSURED AGAINST
UNDER A CAUSES OF LOSS-SPECIAL FORM PROPERTY INSURANCE POLICY, REGARDLESS OF
CAUSE, INCLUDING THE NEGLIGENCE (INCLUDING THE SOLE NEGLIGENCE) OF LANDLORD OR
TENANT AND THEIR EMPLOYEES, AGENTS, CUSTOMERS AND INVITEES. Each party to this
Lease shall obtain from its respective insurance company a consent to this
mutual waiver of subrogation/release, so as to prevent the invalidation of
insurance coverage by reason of this mutual waiver of subrogation/release, and
shall provide the other party a copy of any such consent.

 

Page 9



--------------------------------------------------------------------------------



 



ARTICLE IX
EMINENT DOMAIN
9.01 In the event the Building, or any portion thereof necessary, in the sole
opinion of Landlord, to the continued efficient and/or economically feasible use
of the Building shall be taken or condemned in whole of in part for public
purposes, or sold to a condemning authority to prevent taking, then the Term
shall, at the option of Landlord, forthwith cease and terminate. All
compensation awarded for such taking or conveyance shall be the property of
Landlord without any deduction therefrom for any present or future estate of
Tenant, and Tenant hereby assigns to Landlord all its right, title and interest
in and to any such award. All compensation awarded is subject to the rights of
Landlord’s mortgagee. However, Tenant shall have the right to recover from such
authority, but not from Landlord, such compensation as may be awarded to Tenant
on account of moving and relocation expenses and depreciation to and removal of
Tenant’s trade fixtures and personal property as long as such award does not
diminish the award to Landlord.
ARTICLE X
LIENS
10.01 Tenant will keep the Premises and Building free and clear of all
mechanics’ and materialmen’s liens and other liens on account of work done for
Tenant or persons claiming under it. Should any such lien be filed against the
Premises and/or the Building, Landlord may, without notice to Tenant, elect to
obtain the release of each lien and any sums expended by Landlord shall be
immediately repaid to Landlord by Tenant together with interest at the rate of
fifteen percent (15%) per annum. Should Tenant elect to dispute the amount
required to release such lien or the quality of service provided by the
contractor who placed the lien. Landlord shall have the right to require Tenant
to provide a bond or other security against such lien in form and content
acceptable to Landlord.
ARTICLE XI
RENTAL, PERSONAL PROPERTY AND OTHER TAXES
11.01 Tenant shall pay before delinquency any and all taxes, assessments, fees
or charges, including any sales, gross income, rental, business occupation or
other taxes, levied or imposed upon Tenant’s business operations in the Premises
and any personal property or similar taxes levied or imposed upon Tenant’s trade
fixtures, Leasehold Improvements made by Tenant (excluding any made in
connection with Tenant’s initial occupancy of the Premises) or personal property
located within the Premises. In the event any such taxes, assessments, fees or
charges are charged to the account of, or levied or imposed upon the property
of, Landlord, Tenant shall reimburse Landlord for the same as Additional Rent.
Notwithstanding the foregoing, Tenant shall have the right to contest in good
faith any such item and to defer payment, if permitted by applicable law, until
after Tenant’s liability therefor is finally determined.
ARTICLE XII
ASSIGNMENT AND SUBLETTING
12.01 Tenant may not assign or transfer this Lease or sublet the Premises or any
part thereof unless it first has obtained thirty (30) days’ prior written
consent of Landlord, such not to be unreasonably withheld. For purposes hereof a
transfer requiring consent of Landlord shall include, without limitation, any
transaction resulting in a change of control of Tenant A “change of control”
shall mean the transfer of fifty-one percent (51%) or more of Tenant’s assets,
shares (excepting shares transferred in the normal course of public trading),
membership interests, partnership interests or other ownership interests of
Tenant. Landlord shall have the option, upon receipt of Tenant’s written request
for Landlord’s consent to an assignment or subletting or other transfer, to
cancel this Lease as to the portion of the Premises proposed to be sublet, in
connection with any proposed subletting, or in its entirety with respect to any
proposed assignment or other transfer. This option shall be exercised, if at
all, within thirty (30) days following Landlord’s receipt of Tenant’s written
request by delivery to Tenant of Landlord’s notice of intention to exercise this
option. In the event of any such assignment or subletting or other transfer,
Tenant shall nevertheless at all times remain fully responsible and liable for
the payment of rent and the performance and observance of all of Tenant’s other
obligations under the terms, conditions and covenants of this Lease. Without
limitation, it will be reasonable for Landlord to withhold consent to any
assignment or subletting to a governmental authority or agency, an organization
enjoying sovereign or diplomatic immunity, a medical or dental practice or a
user that will attract a volume, frequency or type of visitor or employee to the
Building which is not consistent with the standards of a high quality office
building or that will impose an excessive demand on or use of the facilities or
services of the Building, is a current tenant or subtenant of the Building or is
a prospective tenant to whom Landlord has offered to lease space in the
Building.
12.02 Notwithstanding the terms of Section 12.01, and provided Tenant is not
then in default or breach of this Lease, Tenant may effect a assignment of the
Lease or a subletting of the Premises to a Permitted Transferee without
Landlord’s prior consent, but with notice to Landlord prior to the Permitted
Transferee’s occupancy. “Permitted Transferee” means any person or entity that:
(a) either (1) controls, is controlled by, or is under common control with
Tenant (for purposes hereof, “control” shall mean ownership of not less than
fifty one (51%) of all of the voting stock or legal and equitable interest in
the entity in question), (2) results from the merger or consolidation of Tenant,
or (3) acquires all or substantially all of the stock and/or assets of Tenant as
a going concern; (b) if an assignment, the assignee has a tangible net worth
immediately following the assignment of not less than the greater of
(1) Tenant’s tangible net worth immediately before the assignment, or
(2) Tenant’s tangible net worth as of the execution of this Lease; and (c) will
not, by occupying the Premises, cause Landlord to breach any other lease or
other agreement affecting the Property.
12.03 No assignment or subletting of the Premises or any part thereof or any
other transfer shall be binding upon Landlord unless such assignee or subtenant
or other transferee shall deliver to Landlord an instrument (in recordable form,
if requested) containing an agreement of assumption of all of Tenant’s
obligations under this Lease. Upon the occurrence of an event of default, if all
or any part of the Premises are then assigned or sublet, Landlord, in addition
to any other remedies provided by this Lease or by law, may, at its option,
collect directly from the assignee or subtenant all rent becoming due to
Landlord by reason of the assignment or subletting. Any collection by Landlord
from the assignee or subtenant shall not be construed to constitute a novation
or release of Tenant from the further performance of its obligations under this
Lease. In the event Landlord consents to Tenant assigning or subletting all or a
portion of the Premises or any other transfer, then fifty percent (50%) of any
rent accruing to Tenant as the result of such subletting or assignment which is
in excess of the rent then being paid by Tenant, and any other economic
consideration received by or to be received by Tenant in connection with any
subletting or assignment, net of Tenant’s reasonable assignment and subletting
costs, shall be paid to Landlord as Additional Rent.

 

Page 10



--------------------------------------------------------------------------------



 



12.04 In the event Landlord consents to Tenant assigning or subletting all or a
portion of the Premises, or in the event of a permitted assignment or subletting
under Section 12.03 above, (i) both Tenant and the assignee/ subtenant shall be
held responsible under all the terms and conditions of this Lease including but
not limited to the Rules and Regulations, and (ii) any right to extend or any
other option under this Lease shall terminate unless, however, the assignee or
subtenant is a Permitted Transferee.
12.05 Any assignment, subletting or other transfer by Tenant in violation of
this Article XII shall be void and of no effect.
ARTICLE XIII
SUBORDINATION
13.01 This Lease shall be subject and subordinate to any mortgage or deed of
trust (an “Encumbrance”) presently existing or hereafter placed upon the
Building, and the recording of any such mortgage or deed of trust shall make it
prior and superior to this Lease regardless of the date of execution or
recording of either document. Tenant shall, at Landlord’s request, execute and
deliver to Landlord, without cost, any instrument which may be deemed necessary
or desirable by Landlord to confirm the subordination of this Lease; and, if
Tenant fails or refuses to do so. Landlord may execute such instrument in the
name and as the act of Tenant. Notwithstanding the foregoing, no default by
Landlord under any such mortgage or deed of trust shall affect Tenant’s rights
hereunder so long as Tenant is not in default under this Lease. Tenant shall, in
the event any proceedings are brought forth for foreclosure of any such mortgage
or deed of trust, attorn to the purchaser upon any such foreclosure and
recognize such purchaser as Landlord under this Lease.
13.02 Tenant agrees that in the event of a foreclosure of any mortgage or deed
of trust affecting the Premises, that in addition to Tenant’s attornment as set
forth above in Paragraph 13.01, Tenant shall not hold any mortgagee or
beneficiary of any purchaser at a foreclosure sale responsible for any defaults
of any prior Landlord (including the original Landlord), or for the return of
any security deposit required hereby.
13.03 Upon written request from Tenant Landlord shall use reasonable efforts, at
Tenant’s sole cost and expense, to obtain from the then holder of any
Encumbrance, a subordination, non-disturbance and attornment agreement (“SNDA”)
on such holder’s standard form thereof that provides that foreclosure of the
subject Encumbrance will not effect the validity of this Lease and that Tenant’s
right to possession of the Premises will not be disturbed for so long as no
default occurs and such other provisions as such holder may reasonably require
as a standard condition to entering into an SNDA. Notwithstanding, the obtaining
of such SNDA shall not be a condition to this Lease or Tenant’s obligations
hereunder.
ARTICLE XIV
OMITTED
ARTICLE XV
DEFAULTS AND REMEDIES
15.01 Defaults by Tenant. The occurrence of any one or more of the following
events shall be a default and breach of this Lease by Tenant:
A. Tenant shall fail to pay any payment of rent within five (5) business days
after the same shall be due and payable. No notice shall be required for default
in payment.
B. Tenant shall fail to perform or observe any term, condition, covenant or
obligation, other than the payment of rent, required to be performed or observed
by it under this Lease for a period of thirty (30) days after notice thereof
from Landlord; provided, however, that if the term, condition, covenant or
obligations to be performed by Tenant is of such nature that the same cannot
reasonably be performed within such thirty (30) day period, such default shall
be deemed to have been cured if Tenant commences such performance within said
thirty (30) day period and thereafter diligently completes such performance
within thirty (30) additional days.
C. A trustee or receiver shall be appointed to take possession of substantially
all of Tenant’s assets in, on or about the Premises or of Tenant’s interest in
this Lease (and Tenant does not regain possession within sixty (60) days after
such appointment); Tenant makes an assignment for the benefit of creditors;
substantially all of Tenant’s assets in, on or about the Premises or Tenant’s
interest in this Lease are attached or levied upon under execution (and Tenant
does not discharge the same within sixty (60) days thereafter); or, a petition
in bankruptcy, insolvency, or for reorganization or arrangement is filed by or
against Tenant pursuant to any federal or state statute (and, with respect to
any such petition filed against it, Tenant fails to secure a stay or discharge
thereof within sixty (60) days after the filing of the same).
D. Tenant abandons or vacates Premises.
15.02 Remedies of Landlord. Upon the occurrence of any event of default set
forth in Paragraph 15.01, Landlord shall have the following rights and remedies,
in addition to those allowed by law or equity, any one or more of which may be
exercised without further notice to or demand upon Tenant:
A. Landlord may apply the security deposit and/or re-enter the Premises and cure
any default of Tenant, in which event Tenant shall, upon demand, reimburse
Landlord as Additional Rent for any reasonable costs and expenses which Landlord
may incur to cure such default; and, Landlord shall not be liable to Tenant for
any loss or damage which Tenant may sustain by reason of Landlord’s action. In
the event Landlord should consult with or employ the services of legal counsel
or bring suit against Tenant for any default or enforcement of any terms of this
Lease, Tenant shall be liable for all such attorney’s fees and litigation costs
incurred by Landlord and the same shall be recoverable against Tenant in
addition to all other amounts that Landlord may recover.

 

Page 11



--------------------------------------------------------------------------------



 



B. Landlord may terminate this Lease as of the date of such default. Upon
termination. Tenant or any party leasing the Premises through Tenant, shall
immediately surrender the Premises to Landlord. Landlord may re-enter the
Premises and dispossess Tenant or any other occupants of the Premises by force,
summary proceedings, ejectment or otherwise, and may remove their effects,
without prejudice to any other remedy which Landlord may have for possession or
arrearage in rent. In addition, Landlord may declare all past, present and
future rent payments under this Lease to be immediately due and payable.
Landlord may re-let all or part of the Premises to another party on terms and
conditions which may vary from the terms of this Lease. Tenant shall be
obligated to pay to Landlord the difference between the rent provided for in any
such subsequent lease and the rent provided for in this Lease. No matter which
remedy Landlord chooses, in its sole discretion, Tenant shall be liable for all
costs and expenses caused by Tenant’s default and Landlord’s re-entry and
re-letting, including but not limited to, all repairs, improvements, broker’s
and attorneys’ fees.
15.03 Default by Landlord and Remedies of Tenant. It shall be a default and
breach of this Lease by Landlord if it shall fail to perform or observe any
term, condition, covenant or obligation required to be performed or observed by
it under this Lease for a period of thirty (30) days after notice thereof from
Tenant, provided, however, that if the term, condition, covenant or obligation
to be performed by Landlord is of such a nature that the same cannot reasonably
be performed within such thirty (30) day period, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty
(30) day period and thereafter diligently undertakes to complete the same. Upon
the occurrence of any such default, Tenant’s sole remedies shall be actual money
damages (except as set forth in Paragraph 19.19) and specific performance, but
Tenant shall not be entitled to terminate this Lease or withhold or abate any
rent due hereunder. Unless prohibited by law, any claim, demand, right or
defense by Tenant that arises out of this Lease or the negotiations that
preceded this Lease shall be barred unless Tenant commences an action thereon,
or interposes a defense by reason thereof, within six (6) months after the date
of the inaction, omission, event or action that gave rise to such claim, demand,
right or defense; Tenant acknowledges and understands, after having consulted
with its legal counsel, that the purpose of this sentence is to shorten the
period within which Tenant would otherwise have to raise such claims, demand,
rights or defenses under applicable laws.
If Landlord shall be in default under this Lease, and if Tenant shall, as a
consequence thereof, recover a money judgment against Landlord, Tenant agrees
that it shall look solely to Landlord’s right, title and interest in and to the
Building for the collection of such judgment; and Tenant shall not look to any
other property or assets of Landlord or Landlord’s partners, members,
shareholders and joint venturers, and their respective directors, officers,
managers, employees and agents (collectively, the “Landlord Parties”) in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations; and none of the
Landlord Parties shall be personally liable for the performance of Landlord’s
obligations under this Lease. It is understood that in no event shall Tenant
have any right to (i) levy execution against any property of the Landlord
Parties other than Landlord’s interest in the Building as hereinbefore expressly
provided or (ii) collect consequential damages from Landlord. In the event of
the sale or other transfer of Landlord’s right, title and interest in the
Premises or the Building, Landlord shall be released from all liability and
obligations hereunder.
15.04 Non-Waiver of Defaults. The failure or delay by either party hereto to
enforce or exercise at any time any of the rights or remedies or other
provisions of this Lease shall not be construed to be a waiver thereof, nor
affect the validity of any part of this Lease or the right of either party
thereafter to enforce each and every such right or remedy or other provision. No
waiver of any default and breach of this Lease shall be held to be a waiver of
any other default and breach. The receipt by Landlord of less than the full rent
due shall not be construed to be other than a payment on account of rent then
due, nor shall any statement on Tenant’s check or any letter accompanying
Tenant’s check be deemed an accord and satisfaction, and Landlord may accept
such payment without prejudice to Landlord’s right to recover the balance of the
rent due or to pursue any other remedies provided in this Lease. No act or
omission by Landlord or its employees or agents during the Term shall be deemed
an acceptance of a surrender of the Premises, and no agreement to accept such a
surrender shall be valid unless in writing and signed by Landlord.
ARTICLE XVI
LANDLORD’S RIGHT TO RELOCATE TENANT
16.01 If the Total Leasable Area included in the Premises is less than twelve
thousand (12,000) square feet, Landlord shall have the right, at its option,
upon at least thirty (30) days’ prior written notice to Tenant, to relocate
Tenant and to substitute for the Premises described herein other space in the
Building containing at least as much Leasable Area as the Premises. Such
substituted space shall be improved by Landlord, at its expense, with
improvements, at least equal in quantity and quality to those in the Premises.
Landlord shall pay all reasonable expenses incurred by Tenant in connection with
such relocation, including costs of moving, door lettering, telephone relocation
and reasonable quantities of new stationery. Upon completion of the relocation,
Landlord and Tenant shall amend this Lease to change the description of the
Premises and any other matters pertinent thereto.
ARTICLE XVII
HAZARDOUS MATERIAL, GOVERNMENTAL, INSURANCE AND ADA REQUIREMENTS
17.01 Hazardous Material. Tenant warrants and represents to Landlord that Tenant
will comply with all federal, state and local environmental laws, rules,
regulations and statutes applicable to Tenant’s use and occupancy of the
Premises during the Term.
Tenant shall not cause or permit any Hazardous Material (as hereinafter defined)
to be brought upon, kept, or used in or about the Premises by Tenant, its
agents, employees, contractors or invitees, except for such Hazardous Material
as is necessary to Tenant’s business provided that Tenant has notified Landlord
it will be bringing upon, keeping or using such Hazardous Material on or about
the Premises.
Any Hazardous Material permitted on the Premises as provided in this Article,
and all containers therefor, shall be used, kept, stored, and disposed of in a
manner that complies with all federal, state and local laws or regulations
applicable to this Hazardous Material.
Tenant shall not discharge, leak, or emit, or permit to be discharged, leaked,
or emitted, any material into the atmosphere, ground, sewer system, or any body
of water, if that material (as is reasonably determined by Landlord, or any
governmental authority) does or may pollute or contaminate the same, or may
adversely affect (a) the health, welfare, or safety of persons, whether located
on the Premises or elsewhere, or (b) the condition, use, or enjoyment of the
building or any other real or personal property.

 

Page 12



--------------------------------------------------------------------------------



 



As used herein, the term “Hazardous Material” means (a) a “hazardous waste” as
defined by the Resource Conservation a Recovery Act of 1976, as amended from
time to time, and regulation promulgated thereunder; (b) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time, and regulations
promulgated thereunder; (c) any oil, petroleum products, and their by-products,
and (d) any substance that is or becomes regulated by any federal, state, or
local governmental authority.
Tenant hereby agrees that it shall be fully liable for all costs and expenses
related to the use, storage, and disposal of Hazardous Material kept on the
Premises by Tenant, and Tenant shall give immediate notice to Landlord of any
violation or potential violation of the provisions of this Paragraph 17.01.
Tenant shall defend, indemnify and hold harmless Landlord and its agents, from
and against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs, or expenses (including, without limitation, attorneys’ and
consultants’ fees, court costs, and litigation expenses) of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of or in any way
related to (a) the presence, disposal, release, or threatened release of any
such Hazardous Material that is on, from, or affecting the soil, water,
vegetation, building, personal property, persons, animals, or otherwise; (b) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to that Hazardous Material; (c) any lawsuit brought or
threatened, settlement reached, or government order relating to that Hazardous
Material; or (d) any violation of any laws applicable thereto. The provisions of
this Article shall be in addition to any other obligations and liabilities
Tenant may have to Landlord at law or equity and shall survive the transactions
contemplated herein and shall survive termination of this Lease.
Landlord is given the right, but not the obligation, to inspect and monitor the
Premises and Tenant’s use of the Premises in order to confirm Tenant’s
compliance with the terms of this Paragraph 17.01. Landlord may require that
Tenant deliver to Landlord concurrent with Tenant’s vacating the Premises upon
the expiration of this Lease, or any earlier vacation of the Premises by Tenant,
at Tenant’s expense, a certified statement by licensed engineers satisfactory to
Landlord, in form and substance satisfactory to Landlord, stating that Tenant,
Tenant’s Work and any alterations thereto and Tenant’s use of the Premises
complied and conformed to all environmental laws.
Landlord will, upon written request from Tenant, provide to Tenant any third
party Hazardous Material assessments or studies regarding the Building or the
Land which were performed within the three (3) year prior to the date of this
Lease and which are in Landlord’s possession, all without representation or
warranty by Landlord.
17.02 Governmental and Insurance Requirements. Tenant shall, at its sole cost
and expense, comply with all of the requirements of any insurance carrier for
the Building and of all county, municipal, state, federal and other applicable
governmental authorities, now in force or which may hereafter be in force.
17.03 Americans with Disabilities Act. Any costs for alterations, additions or
improvements required to modify the Common Areas of the Building in conjunction
with the Americans with Disabilities Act (“ADA”), shall be paid by Landlord.
Such alternations, additions or improvements shall be made in the sole
discretion of Landlord. Any alterations, additions or improvements required to
modify the Premises in conjunction with the ADA shall be approved by Landlord
and paid by Tenant. Within ten (10) days after receipt. Tenant shall advise
Landlord in writing of any notices alleging violation of ADA relating to any
portion of the Building or the Premises.
ARTICLE XVIII
NOTICE AND PLACE OF PAYMENT
18.01 Notices. Any notice by Tenant to Landlord must be in writing and served by
overnight delivery service (with confirmation of delivery), certified mail,
postage prepaid, addressed to Landlord at the place designated in
Paragraph 1.01L, or at such other address as Landlord may designate from time to
time by written notice. Any notice by Landlord (which may be given by Landlord
or Landlord’s attorney or management company) to Tenant must be in writing and
served by overnight delivery service (with confirmation of delivery), certified
mail, postage prepaid, addressed to Tenant at the place designated in
Paragraph 1.01L, or at such other address as Tenant may designate from time to
time by written notice to Landlord. All notices shall be effective upon delivery
or attempted delivery in accordance with this Paragraph 18.01.
18.02 Place of Payment. All rent and other payments required to be made by
Tenant to Landlord shall be delivered or mailed to Landlord’s management agent
at the address specified in Paragraph 1.01G or any other address Landlord may
specify from time to time by written notice given to Tenant.
ARTICLE XIX
MISCELLANEOUS GENERAL PROVISIONS
19.01 Roof Rights. Except as otherwise provided in this Lease, Landlord shall
have the exclusive right to use all or any portion of the roof of the Building
for any purpose. This Lease does not grant any rights to light, view and/or air
over the Premises or Building.
19.02 Estoppel Certificate. Tenant agrees, at any time, and from time to time,
upon not less than ten (10) days’ prior notice by Landlord (and which ten
(10) day period is not subject to any notice and cure periods otherwise provided
under this Lease), to execute, acknowledge and deliver to Landlord, a statement
in writing addressed to Landlord or other party designated by Landlord
certifying that this Lease is in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the actual commencement and expiration dates of the
Lease, stating the dates to which rent and other charges, if any, have been
paid, that the Premises have been completed on or before the date of such
certificate and that all conditions precedent to the Lease taking effect have
been carried out that, Tenant has accepted possession, that the lease term has
commenced, Tenant is occupying the Premises and is open for business, stating
whether or not there exists any default by either party in the performance of
any covenant, agreement, term, provision or condition contained in this Lease,
and if so, specifying each such default of which the signer may have knowledge
and the claims or offsets, if any, claimed by Tenant, and such other matters
reasonably required by Landlord or any prospective purchaser, mortgagee or
beneficiary of the Building; it being intended that any such statement delivered
pursuant hereto may be relied upon by Landlord or a purchaser of Landlord’s
interest and by any mortgagee or beneficiary or prospective mortgagee or
beneficiary of any mortgage or deed of trust affecting the Premises or the
Building. If Tenant does not deliver such statement to Landlord within such ten
(10) day period. Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord, (ii) that this

 

Page 13



--------------------------------------------------------------------------------



 



Lease has not been canceled or terminated except as otherwise represented by
Landlord; (iii) that not more than one month’s Base Rent or other charges have
been paid in advance; and (iv) that Landlord is not in default under the Lease.
In such event, Tenant shall be estopped from denying the truth of such facts.
Tenant shall also, on ten (10) days’ written notice, provide an agreement in
favor of and in the form customarily used by such encumbrance holder, by the
terms of which Tenant will agree to give prompt written notice to any such
encumbrance holder in the event of any casualty damage to the Premises or in the
event of any default on the part of Landlord under this Lease, and will agree to
allow such encumbrance holder a reasonable length of time after notice to cure
or cause the curing of such default before exercising Tenant’s right of
self-help under this Lease, if any, or terminating or declaring a default under
this Lease. In the event Tenant fails to timely deliver any document under this
Paragraph 19.02, Landlord may charge Tenant a penalty of Fifty Dollars ($50) for
each day such delivery is delinquent.
19.03 Recording of Memorandum of Lease. This Lease or a certificate or
memorandum thereof prepared by Landlord may at the option of Landlord be
recorded. Tenant shall execute any such certificate, short form lease or
memorandum upon demand by Landlord. Tenant shall not be permitted to record any
certificate or memorandum of lease. Tenant will keep the terms of this Lease
confidential and, unless required by law, may not disclose the terms of this
Lease to anyone other than Tenant’s accountants, consultants, employees,
officers, directors, partners, shareholders, members, attorneys and lenders and
then to the extent necessary to Tenant’s business.
19.04 Real Estate Broker. Landlord and Tenant hereby represent and warrant that,
other than the Real Estate Brokers identified in Paragraph 1.01H (each of whom
will be compensated by Landlord pursuant to separate agreements with Landlord),
no other party is entitled, as a result of the actions or dealings of the
respective party, to a commission or other fee resulting from the negotiation or
execution of this Lease. Accordingly, each party hereto covenants and agrees to
pay, hold harmless and indemnify the other party from and against any and all
costs (including reasonable attorneys’ fees), expense or liability for the
breach of this representation and warranty on its part and for any compensation,
commissions and charges claimed by any broker or other agent (other than the
aforesaid brokers to be compensated by Landlord) with respect to this Lease as a
result of the representation or the negotiation thereof on behalf of such party.
19.05 Force Majeure. In any case where either party hereto is required to do any
act, delays caused by or resulting from acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather or other causes
beyond such party’s reasonable control shall not be counted in determining the
time during which work shall be completed, whether such time be designated by a
fixed date, a fixed time or a “reasonable time,” and such time shall be deemed
to be extended by the period of such delay. The provisions of this
Paragraph 19.05 shall not operate to excuse Tenant from the prompt payment of
Base Rent, Additional Rent or any other payments required by the terms of this
Lease.
19.06 Applicable Law; Venue. This Lease and the rights and obligations of the
parties arising hereunder shall be construed in accordance with the laws of the
State defined in Paragraph 1.01A. Any legal action under this Lease shall be
brought in the county where the Premises are located.
19.07 Entire Agreement; Preliminary Negotiations. The Lease, the exhibits and
addendum, if any, set forth all the covenants, promises, agreements, conditions
and understandings between Landlord and Tenant concerning the Premises and there
are no covenants, promises, agreements, conditions or understandings, either
oral or written, between them other than as herein set forth. All prior
communications, negotiations, arrangements, representations, agreements and
understandings, whether oral, written or both, between the parties hereto and
their representatives, are merged herein and extinguished, this Lease
superseding and canceling the same. Except as herein otherwise provided, no
subsequent alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and executed by the
party against which such subsequent alteration, amendment, change or
modification is to be enforced. Tenant hereby acknowledges that (a) this Lease
contains no restrictive covenants or exclusives in favor of Tenant; (b) this
Lease shall not be deemed or interpreted to contain, by implication or
otherwise, any warranty, representation or agreement on the part of Landlord
that any particular tenant shall open for business or occupy or continue to
occupy any space in or adjoining the Building during the Term of this Lease or
any part thereof, and Tenant hereby expressly waives all claims with respect
thereto and acknowledges that Tenant is not relying on any such warranty,
representation or agreement by Landlord either as a matter of inducement in
entering into this Lease or as a condition of this Lease or as a covenant by
Landlord; (c) Landlord and/or its real estate agent, has not made, and does not
now make, any representations as to the past, present or future condition,
income, expenses, operation or any other matter or thing affecting or relating
to the Premises except as may be herein expressly set forth, and no such terms,
agreements, covenants and conditions were made by and between the parties
hereto; (d) Tenant has satisfied itself that the property described herein is
property zoned and usable for the purpose for which Tenant is leasing same; and
(e) Tenant has obtained or satisfied itself that it can obtain a Certificate of
Occupancy and/or any other required permit(s) from any authority having
jurisdiction over the Premises confirming that Tenant may occupy the Premises
for the purposes set forth in Paragraph 5.01.
19.08 Successors and Assigns. This Lease and the respective rights and
obligations of the parties hereto shall inure to the benefit of and be binding
upon the successors and assigns of the parties hereto as well as the parties
themselves; provided, however, that Landlord, its successors and assigns shall
be liable for and obligated to perform Landlord’s covenants under this Lease
only during and in respect of their successive periods of ownership during the
Term.
19.09 Severability of Invalid Provisions. If any provision of this Lease shall
be held to be invalid, void or unenforceable, the remaining provisions hereof
shall not be affected or impaired, and such remaining provisions shall remain in
full force and effect.
19.10 Definition of the Relationship between the Parties. Landlord shall not, by
virtue of the execution of this Lease or the leasing of the Premises to Tenant,
become or be deemed a partner of or joint venturer with Tenant in the conduct of
Tenant’s business on the Premises or otherwise.
19.11 Certain Words, Gender and Headings. As used in this Lease, the word
“person” shall mean and include, where appropriate an individual, corporation,
partnership or other entity; the plural shall be substituted for the singular
and the singular for the plural, where appropriate; and words of any gender
shall include any other gender. The topical headings of the several paragraphs
of this Lease are inserted only as a matter of convenience and reference and do
not affect, define, limit or describe the scope or intent of this Lease.

 

Page 14



--------------------------------------------------------------------------------



 



19.12 Name of Building. Landlord shall have the right to change the name of the
Building during the Term or any extension thereof and shall have no obligation
for any loss or damage to Tenant by reason thereof.
19.13 Common Areas. Tenant shall have the nonexclusive right, in common with
others, to the use of common entrances, lobbies, elevators, ramps, drives,
stairs and similar access and service ways and other Common Areas in the
Building, subject to the Rules and Regulations.
19.14 Parking. Subject to limitations and conditions established from time to
time by Landlord, Tenant shall be allocated the non-exclusive right to a maximum
of 4.00 unreserved parking spaces per 1,000 LSF of the Office Premises
(initially seventy-eight (78) spaces) for its employees and visitors, without
charge, and in any parking area made available and designated for unreserved
parking generally for tenants and their employees and visitors at the Building.
Upon Landlord’s request, Tenant shall indicate which cars are designated to park
in any one of the parking areas, and Landlord shall have the right to require
that a parking sticker or decal be affixed to those cars so designated. Landlord
may assign specific spaces and may reserve space for visitors, small cars,
handicapped individuals, and Tenant and its employees and visitors shall not
park in any such assigned and/or reserved spaces provided that Landlord ensures
availability to Tenant of its allocated parking spaces. Landlord reserves the
right to temporarily close all or a portion of the parking areas in order to
make repairs or perform maintenance.
19.15 Entity Authority. If Tenant executes this Lease as a corporation,
partnership or limited liability company, each of the persons executing this
Lease on behalf of Tenant does hereby personally covenant and warrant that
Tenant is a duly authorized and existing legal entity, that Tenant has and is
qualified to do business in the State, that the entity has full right and
authority to enter into this Lease and that each person signing on behalf of the
entity was authorized to do so.
19.16 Examination of Lease. The submission of this lease form by Landlord for
examination does not constitute an offer to lease or a reservation of an option
to lease. In addition, Landlord and Tenant acknowledge that neither of them
shall be bound by the representations, promises or preliminary negotiations with
respect to the Premises made by their respective employees or agents. It is
their intention that neither party be legally bound in any way until this Lease
has been fully executed by both Tenant and Landlord.
19.17 Financial Statements. From time to time during the Term of this Lease, but
not more often than one (1) time per calendar year except in connection with a
contemplated refinancing or sale of the Building by Landlord, Tenant shall, upon
ten (10) days prior written notice from Landlord, provide Landlord with a
current financial statement and financial statements for the two (2) years prior
to the current financial statement year. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. Tenant consents to the delivery of such financial statements by
Landlord to lenders or prospective lenders or purchasers of the Building.
19.18 Omitted.
19.19 Consents and Approvals. Whenever Landlord’s consent or approval is
required herein or when Tenant requests any processing or documentation of any
assignment, subletting, license, concession, creating of a security interest,
granting of a collateral assignment, change of ownership or other transfer, such
consent or approval shall not be deemed given until Landlord has provided such
consent or approval in writing. Tenant shall pay to Landlord the amount of five
hundred dollars ($500.00) as an administrative fee in addition to Landlord’s
reasonable attorneys’ fees incurred in connection with Tenant’s request for
Landlord’s consent, approval or other action. Such administrative fee shall be
paid to Landlord within five (5) business days of Landlord’s consent, approval
or other action else such consent, approval or other action shall be null and
void. Where the consent or approval of Landlord shall be required, such consent
or approval shall be granted in Landlord’s sole discretion, unless otherwise
expressly provided. With respect to any provision of this Lease which either
expressly provides or is held to provide that Landlord shall not unreasonably
withhold or unreasonably delay any consent or approval. Tenant shall not be
entitled to make claim for, and Tenant expressly waives claim for, damages
incurred by Tenant by reason of Landlord’s failure to comply, it being
understood and agreed that Tenant’s sole remedy shall be an action for specific
performance.
19.20 Jury Trial; Claims; Survival. To the extent permitted by applicable law,
and acknowledging that the consequences of said waiver are fully understood,
Tenant hereby expressly waives the right to trial by jury in any action taken
with respect to this Lease and waives the right to interpose any set-off or
counterclaim of any nature or description in any action or proceeding instituted
against Tenant pursuant to this Lease. Notwithstanding anything in this Lease to
the contrary, the representations and undertakings of Tenant under this Lease
shall survive the expiration or termination of this Lease regardless of the
means of such expiration or termination.
19.21 No Prepayment. Tenant shall not pay Base Rent, Additional Rent, or any
other charges more than thirty (30) days prior to the due date thereof. No
prepayment of Base Rent, Additional Rent or other charges, no assignment of this
Lease and no agreement to modify so as to reduce the rent, change the Term, or
otherwise materially change the rights of the Landlord under this Lease, or to
relieve Tenant of any obligations or liability under this Lease, shall be valid
unless consented to in writing by Landlord’s mortgagees of record, if any.
19.22 OFAC Certification.
A. Tenant certifies that:
1. It is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control; and
2. It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation.
B. Indemnification. Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing certification.

 

Page 15



--------------------------------------------------------------------------------



 



19.23 Independent Covenants TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS NOT
DEPENDENT UPON THE PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE
RENT, WITHOUT ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH
BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.
19.24 Enforcement Costs. If Landlord or Tenant brings any action against the
other to enforce or interpret any provision of this Lease (including any claim
in a bankruptcy or an assignment for the benefit of creditors), the prevailing
party shall recover from the other reasonable costs and attorneys’ fees incurred
in such action.
19.25 Mortgagee Consent. If a mortgagee of the Building has the right to consent
to this Lease and fails to give such consent on terms and conditions acceptable
to Landlord in its sole and absolute discretion, Landlord shall have the right,
in its sole and absolute discretion, to terminate and cancel this Lease within
thirty (30) days following the date of this Lease. Such option shall be
exercisable by Landlord by written notice to Tenant of such termination,
whereupon this Lease shall be deemed cancelled and terminated, and both Landlord
and Tenant shall be relieved of any and all liabilities and obligations
hereunder.
19.26 Monument Signage. Landlord grants Tenant the right to install its
tradename/corporate logo on the Building’s multi-tenant monument sign located on
Tice Blvd. subject to the following terms and conditions:
(a) Tenant’s position on the monument sign shall be determined from the LSF
occupied by Tenant as compared to the LSF of other tenants having monument sign
rights, with the tenant occupying the most LSF in the Building from time to time
having the right to the uppermost position.
(b) The graphics, materials, color, design, lettering, lighting, size,
specifications and manner of affixing/installing Tenant’s monument signage shall
be subject to Landlord’s prior approval, and further subject to compliance with
all laws, ordinances, restrictions of record and easements affecting same
(collectively, “Sign Laws”). Landlord’s approval of any monument signage shall
not constitute a representation by Landlord that any such signage complies with
any applicable Sign Laws;
(c) Tenant shall maintain all monument signage in good condition and repair.
Tenant will be responsible for all costs and expenses related to the
installation, maintenance and removal or replacement of all monument signage
including, without limitation, design costs; provided that initial design and
installation costs may be included in Construction Costs. Landlord may, at its
option and upon notice to Tenant, undertake the maintenance of the monument
signage to the extent Landlord maintains all exterior tenant signage generally,
in which case the costs thereof will be billed back to Tenant and payable within
thirty (30) days after billing by Landlord as Rent under the Lease;
(d) At Landlord’s option, Tenant’s rights under this subsection (c) shall
terminate upon (1) the occurrence of a default, or (2) Tenant’s failure at any
time to be leasing and, from and after the Commencement Date, in actual
occupancy of all of the Office Premises (the “Occupancy Requirement”) for
reasons other than casualty or permitted remodeling or repairs, or (3) in any
event, upon termination of this Lease or Tenant’s right to possession of the
Premises. Upon the occurrence of any such events and demand by Landlord, Tenant
shall remove all of its monument signage and repair any damage caused thereby at
its sole cost and expense;
(e) Tenant must install its monument signage within six (6) months after the
Commencement Date, failing which Tenant’s rights to install such signage shall
be subordinate to any other monument sign rights granted by Landlord. Tenant’s
monument signage rights are further subject and subordinate to any competing or
conflicting rights granted during any period during which Tenant fails to meet
the Occupancy Requirement or a default exists; and
(f) Tenant’s rights under this Section are personal to Tenant and may not be
assigned or transferred, and any attempted assignment or transfer in violation
of this restriction shall be null and void; provided, however, that (a) Tenant’s
rights under this Section shall inure to the benefit of a successor in interest
to Tenant by merger or consolidation provided that such did not require
Landlord’s consent under the Lease, and (b) Tenant may assign its rights under
this Section to any assignee of Tenant’s interest in the Lease pursuant to an
assignment that did not require Landlord’s consent under the Lease. Any other
attempted assignment or transfer by Tenant of its rights under this Section
shall be null and void and of no force and effect.
19.27 Termination of Existing Tenant Lease. This Lease is expressly conditioned
upon Landlord having entered into an agreement with the existing tenant(s) of
the Premises to terminate such lease(s) and such tenant(s) vacating the Premises
by not later than May 15, 2010, on terms and conditions acceptable to Landlord
in its sole discretion and, failing which, Landlord may terminate this Lease by
written notice Tenant and thereafter, and subject to Landlord returning the
Security Deposit to Tenant, neither Landlord nor Tenant shall have any rights or
obligations one to the other.
19.28 Exhibits. All exhibits attached hereto are incorporated and made a part
hereof by reference.
[SIGNATURES FOLLOW ON NEXT PAGE.]

 

Page 16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first written above.


          TENANT: I.D. SYSTEMS, INC. a Delaware corporation
      By:   /s/ Ned Mavrommatis         Name: Ned Mavrommatis       
Title:   CFO      LANDLORD: IPC NEW YORK PROPERTIES, LLC.
a Delaware limited liability company         By:   IPC Commercial Properties,
LLC.
a Delaware limited liability company,
Its sole member               By:   /s/ Robert H. Thomas, Jr.          
Name: Robert H. Thomas, Jr.          Title:   Vice President   

 

Signature Page



--------------------------------------------------------------------------------



 



EXHIBIT D
WORK LETTER
1. Landlord’s Work. Subject to and upon the conditions hereinafter set forth,
Landlord agrees to construct or cause to be constructed within the Premises the
Landlord’s Work, which shall for purposes hereof be deemed to mean only the
improvements which are described in the Final CDs described below. Tenant
acknowledges and agrees that this Work Letter constitutes the entire agreement
of Landlord and Tenant with respect to the construction of the Landlord’s Work
and the preparation of the Premises for occupancy and that, except for
Landlord’s obligation to complete the Landlord’s Work, Landlord has no
obligations to make any modifications, alterations or improvements to the
Premises pursuant to the Lease.
2. Construction Drawings. Reference is made hereby to the finish schedule and
space plans attached hereto as Annex D-1 (collectively, the “Finish Schedule and
Space Plans”) prepared by Studio 1200 (“Architect”). Landlord and Tenant hereby
acknowledge their approval of the Finish Schedule and Space Plans. Any
modification to the Finish Schedule and Space Plans shall be subject to
Landlord’s approval. As soon as practical after the date of the Lease, Tenant
shall, at its sole cost and expense, and at Tenant’s sole cost and expense,
cause Architect to prepare from the Finish Schedule and Space Plans and deliver
to Landlord for Landlord’s approval, preliminary architectural, mechanical and
electrical working drawings, plans and specifications (collectively, the
“Preliminary Construction Drawings” or the “Preliminary CDs”) necessary to
complete the design and construction of improvements identified on or from the
Finish Schedule and Space Plans. Upon receipt of the Preliminary CDs. Landlord
shall review the same and notify Tenant in writing of any objections Landlord
may have with respect thereto, such objections to be made with specificity and
in good faith. If Landlord does not object to any of the Preliminary CDs (or
subsequent revisions thereto) within seven (7) days after receipt, Landlord
shall be deemed to have approved of same. Promptly upon receipt of Landlord’s
objections to the Preliminary CDs, if any, Tenant shall cause the Preliminary
CDs to be revised in accordance with Landlord’s objections and shall resubmit
same to Landlord for approval. This procedure shall be repeated until Landlord
approves the Preliminary CDs (though Landlord shall have only three (3) days to
review and object to resubmitted Preliminary CDs). The Preliminary CDs finally
approved by Landlord are hereinafter referred to as the “Final CDs” and all
improvements to be made to the Premises or Building pursuant thereto is the
“Landlord’s Work”.
3. Cost of the Landlord’s Work.
(a) As used herein the “Cost of the Landlord’s Work” means the actual cost to
Landlord of constructing the Landlord’s Work including, without limitation,
(i) the cost of all work, labor, materials and supplies; (ii) the cost of all
contractor fees and general conditions and permitting costs/fees; and
(iii) utilities used in the performance of the Landlord’s Work, additional
janitorial services, and related taxes and insurance costs. The Cost of the
Landlord’s Work does not include architectural, engineering and design fees
including but not limited to those incurred in connection with the preparation
or review/revision of any preliminary or final Finish Schedule and Space Plans,
any mechanical, electrical and plumbing drawings, or the Preliminary or Final
CDs (collectively, “Design Costs”) or any other Tenant’s Expenses (hereinafter
defined). Landlord shall pay for the Cost of the Landlord’s Work.
(b) As used herein. “Tenant’s Expense” means (i) any portion or incremental
increase in the Cost of the Landlord’s Work caused or due to changes to the
Finish Schedule and Space Plans requested by Tenant, or (ii) any portion or
incremental increase in the Cost of the Landlord’s Work caused or due to changes
to the Preliminary CDs requested by Tenant that are inconsistent with the Finish
Schedule and Space Plans, (iii) Change Order Costs, (iv) if Tenant requires any
non-Building standard improvements or materials (and Landlord agrees thereto)
not set forth in the Final CDs, the Cost of the Landlord’s Work above what it
would have cost if only Building standard improvements had been constructed or
Building standard materials had been used, (v) any cost incurred due to Tenant
Delays, (vi) the cost of all “Alternates” (i.e., Compressed Air for Labs
-$10,851.86, Pre-Action Systems -$16,277.81; Card Access System -$21,703.74;
totaling $48,833.42 (the “Alternates Cost”), and (vii) all Design Costs. Tenant
shall contract with and directly engage the Architect and any other person
preparing any the Finish Schedule and Space Plans and the Preliminary and Final
CDs and shall be directly responsible for all Design Costs.
(c) If Landlord determines that the Cost of the Landlord’s Work will include any
Tenant’s Expense, Landlord will deliver to Tenant an itemization thereof (the
“Tenant’s Expense Itemization”) and Landlord shall not be required to commence
construction of any of the Landlord’s Work (or continue same, as applicable)
until Tenant has approved of the Tenant’s Expense Itemization and paid to
Landlord the Tenant’s Expense identified therein. If Tenant does not disapprove
of the Tenant’s Expense Itemization in writing within three (3) days after
delivery thereof to Tenant by Landlord, Tenant shall be deemed to have approved
of the Tenant’s Expense Itemization in all respects. If Tenant expressly
disapproves of the Tenant’s Expense Itemization within such three (3) day
period, then each day elapsing between the expiration of such three (3) day
period and the date on which Tenant provides written approval of the Tenant’s
Expense Itemization or the Final CDs are revised by Change Order to remove any
disapproved Tenant’s Expense shall be considered a day of “Tenant Delay”. The
statements of costs submitted to Landlord by Landlord’s contractors, architects,
engineers and consultants shall be conclusive for purposes of determining the
actual Cost of the Landlord’s Work and any Tenant’s Expense. Notwithstanding the
above, Tenant acknowledges and agrees that, if Tenant chooses any Alternates,
the related Alternates Costs are a proper Tenant’s Expense and will be paid for
by Tenant.
4. Change Orders. Changes in the Landlord’s Work may be accomplished only by a
Change Order (defined below). Prior to implementing any requested change to the
Landlord’s Work, Tenant shall have Architect prepare and deliver to Landlord (at
Tenant sole cost and expense) for Tenant’s and Landlord’s approval and execution
a Change Order (herein so called) setting forth (i) the requested change in the
Landlord’s Work. Any such Change Order shall be subject to Landlord’s approval,
such approval not to be unreasonably withheld, conditioned or delayed unless the
requested change would adversely affect (in the reasonable discretion of
Landlord) (a) the Building structure or the Building systems, (b) the exterior
appearance of the Building, or (c) the appearance of the Building’s Common Areas
or elevator lobby areas, in which case Landlord may withhold its consent in its
sole and absolute discretion. Further, Landlord shall not be required to approve
any Change Order until it has been revised to include; (i) the extent of the
adjustment in the total Cost of the Landlord’s Work, if any, including, without
limitation, all of Landlord’s extra costs associated with such changes,
including, but not limited to, a construction management fee in the amount of
three percent (3.00%) of such increased costs (collectively, “Change Order
Costs”), and (ii) the estimated number of days of Tenant Delay in achieving
Substantial Completion of the Landlord’s Work due to the Change Order, if any,
and Tenant has agreed to such in writing. If Tenant fails to approve, execute
and deliver to Landlord a Change Order otherwise approved by Landlord and pay
all Change Order Costs within three (3) days following receipt thereof. All
Change Order Costs will be included in Tenant’s Expense.

 

D-1



--------------------------------------------------------------------------------



 



5. Substantial Completion/Tenant Delay. After the Tenant has paid any Tenant’s
Expense then required to be paid under this Work Letter including, without
limitation, all Alternates Costs, and Landlord has obtained all necessary
building permits, Landlord shall enter into a contract with a general contractor
selected by Landlord (“General Contractor”) and cause the Landlord’s Work to be
performed in accordance with the Final CDs using Building standard materials
(unless otherwise provided in the Final CDs). As used herein “Substantial
Completion,” “Substantially Completed,” and any derivations thereof mean that
the Landlord’s Work has been substantially completed in accordance with the
Final CDs as reasonably determined by Landlord’s construction manager and Tenant
may lawfully occupy the Premises. Substantial Completion shall have occurred
even though minor details of construction, decoration and mechanical adjustments
and other “punch-list” items remain to be completed (“Punch-List Items”). If
Landlord shall be delayed in achieving Substantial Completion of the Landlord’s
Work as a result of any Tenant Delays which are described in the Lease or this
Work Letter, or upon the occurrence of any of the following events (which events
are also referred to herein as “Tenant Delays”):
(i) Tenant’s failure to furnish any information, document or approval required
to be furnished by Tenant to Landlord hereunder at the time and in the manner
set forth herein or to take any action or perform any obligation required hereby
within an allotted time period; or
(ii) Tenant’s request or requirements for materials, finishes or installations
other than Landlord’s Building Standard which results in a delay in
substantially completing construction of the Landlord’s Work; or
(iii) Tenant requested Change Orders; or
(iv) The performance of any work in the Premises by Tenant or any by a person,
firm or corporation employed by Tenant (e.g., move-in, set up, testing,
installation of telecommunications and voice data equipment which results in a
delay in substantially completing construction of the Landlord’s Work (all such
persons, firms or corporation being subject to the approval of Landlord); or
(v) Tenant’s failure to pay Landlord any Tenant’s Expense at the time and in the
manner required by this Work Letter; or
(vi) Tenant’s failure to take any action in connection with obtaining a
certificate of occupancy for the Premises that must be taken by Tenant (e.g.,
applications for certificate of occupancy).
then, solely for purposes of determining the Commencement Date, the date of
Substantial Completion shall be moved forward one day for each day of Tenant
Delay. Each calendar day of any such delays will correspond to one day of Tenant
Delay.
When Landlord considers the Landlord’s Work in the Premises to be Substantially
Completed, Landlord will notify Tenant and within three (3) business days
thereafter. Landlord’s representative and Tenant’s representative shall conduct
a walk-through of the Premises and identify any Punch-List Items. Neither
Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on Punch-List items. Only one punch list will be
prepared. Tenant agrees that upon Substantial Completion of the Landlord’s Work
and upon delivery of possession of the Premises to Tenant, Tenant will
(i) accept the Premises in its then existing condition, subject only to the
Punch-List Items, and (ii) execute and deliver to the Acceptance of Premises
Amendment in the form of that attached as Exhibit C to the Lease; provided that
the failure of Tenant to execute such agreement will not act to delay the
occurrence of the Commencement Date. Landlord shall use reasonable efforts to
cause the General Contractor performing the Landlord’s Work to complete all
Punch-List items within thirty (30) days after agreement thereon and Tenant’s
execution of the Acceptance of Premises Amendment (and subject to Tenant Delays
and Force Majeure); provided, however, that Landlord shall not be obligated to
engage overtime labor in order to complete such items.
6. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

              Landlord’s Representative:   Juan Martinez         c/o CBRE      
  700 Alexander Park         Suite 301         Princeton, New Jersey 08540      
  Telephone: (609) 951-4248         Telecopy: (609) 951-0180         Email:
Juan.Martinez@cbre.com    
 
           
Tenant’s Representative:
                     
c/o
                     
 
                     
 
                     
 
  Telephone:        
 
           
 
  Telecopy:        
 
           
 
  Email:        
 
           

7. Defined Terms. Capitalized but undefined terms shall have the meaning set
forth for such terms in the Lease.

 

D-2



--------------------------------------------------------------------------------



 



EXHIBIT F
EXTENSION OPTIONS
1. Grant of Options to Extend. Subject to the terms and conditions of this
EXHIBIT F, Tenant shall have two (2) options (each an “Extension Option”) to
extend the Term as to all, but not less than all of the Premises, for a term
(each an “Extension Term”) of five (5) years each commencing on the day after
the expiration of the initial Term, with respect to the first (1st) Extension
Term, or the day after the expiration of the first (1st) Extension Term, with
respect to the second (2nd) Extension Term, if applicable. Tenant shall exercise
an Extension Option, if at all, only by written notice (an “Extension Notice”)
delivered to Landlord not less than twelve (12) or more than fifteen
(15) months, prior to the then current Expiration Date of the initial Term, with
respect to the exercise of the first (1st) Extension Option, or the Expiration
Date of the first (1st) Extension Term, with respect to the exercise of the
second (2nd) Extension Option. Tenant’s exercise of an Extension Option shall be
irrevocable by Tenant. The terms and conditions of Tenant’s lease of the
Premises during each Extension Term shall be the same terms and conditions of
the Lease as in effect immediately prior to the commencement of such Extension
Term, except as follows:

  (a)  
The Base Rent for the Extension Term shall be 100% of the Market Rate. The
“Market Rate” shall be Landlord’s good faith and reasonable estimate of the
prevailing per annum base rent rate per square foot of rentable area being
charged as of the commencement date of the subject Extension Term for each year
of the subject Extension Term for renewing net tenancies covering commercial
office space of comparable size and quality to the Premises in comparable
buildings (“Comparable Buildings”) in the northern New Jersey office
market/trade area (the “Market Area”) taking into account all pertinent factors
including, without limitation, the creditworthiness of Tenant, the use, local
and/or floor level(s) within the building, the definition of rentable area, the
term of the extension, when the comparable rate was contracted for, any new base
year or expense stop, the number and cost of parking spaces, the quality,
amenities, age and location of the Comparable Buildings, the involvement or
non-involvement of a broker, any improvement allowances and tenant concessions,
rent incentives, annual market escalations, and other market conditions;

  (b)  
Tenant shall be entitled to receive the concessions or allowances included by
Landlord in determining the Market Rate.

  (c)  
No abatements or allowances applicable to any period prior to the subject
Extension Term; or other concessions applicable during any period prior to the
subject Extension Term, if any, shall apply during either Extension Term unless
expressly agreed by Landlord;

  (d)  
Subject to subparagraph (b) above, the Premises shall be accepted by Tenant for
the Extension Term in its “as is” condition and “with all faults” unless
expressly agreed otherwise by Landlord; and

  (f)  
After Tenant’s exercise of the first (1st) Extension Option, if at all, there
shall be only one (1) remaining Extension Option, and after the exercise of the
second (2nd) Extension Option, if at all, there shall be no remaining rights or
options to renew or extend the Term.

2. Market Rate Notice and Arbitration. Within twenty one (21) days after
Landlord receives Tenant’s Extension Notice, Landlord shall deliver a written
notice (“Market Rate Proposal”) to Tenant specifying the Market Rate and the
Base Rent for the subject Extension Term. Tenant, within fifteen (15) days after
Landlord delivers the Market Rate Proposal, shall either (i) give Landlord
notice of Tenant’s unconditional acceptance of Landlord’s determination of
Market Rate for the subject Extension Term set forth in the Market Rate Proposal
(an “Acceptance Notice”), or (ii) give Landlord notice of Tenant’s rejection of
Landlord’s determination of Market Rate for the subject Extension Term set forth
in the Market Rate Proposal (a “Rejection Notice”). If Tenant timely delivers an
Acceptance Notice, then the Market Rate (including, without limitation, the Base
Rent for the subject Extension Term), will be as set forth in the Market Rate
Notice. If Tenant does not timely deliver an Acceptance Notice or a Rejection
Notice, Tenant will be deemed to have timely delivered an Acceptance Notice. If
Tenant timely delivers a Rejection Notice and Landlord and Tenant, working in
good faith, cannot agree on Market Rate for the subject Extension Term by the
date which is one hundred eighty (180) days prior to the then current Expiration
Date of the Lease (the “Outside Agreement Date”), then the Market Rate for the
subject Extension Term will be determined as follows:
(i) Within ten (10) days after the expiration of the Outside Agreement Date.
Landlord and Tenant shall each shall select a professional licensed commercial
real estate broker of its choice, and give the other party written notice of
such broker’s name, address and telephone number. If either party fails to
timely deliver to the other party written notice of such party’s selected
broker, such party shall have no further right to select a broker and the
determination of the Market Rate by the single broker selected shall be
determinative for purposes hereof;
(ii) The two selected brokers shall attempt to mutually determine the Market
Rate for each year of the Extension Term and if the two (2) selected brokers
agree on the Market Rate, then the Market Rate for each such year shall be as
determined by the two (2) selected brokers. If the two (2) selected brokers
cannot agree on the Market Rate within thirty (30) days after their appointment,
then the two (2) selected brokers shall immediately select another, neutral
broker and shall furnish Landlord and Tenant written notice of such broker’s
name, address and telephone number. Each of the three (3) selected brokers shall
then individually determine Market Rate (considering the criteria described
above) and the Market Rate shall be the average of the closest two (2) of the
three (3) determinations of the Market Rate for the Extension Term;
(iii) If the procedure set forth above is implemented, and if for any reason
whatsoever the Market Rate has not been finally determined prior to the
commencement of the Extension extended Term, then the Market Rate initially
estimated by Landlord shall be the Market Rate for all purposes under the Lease
until such time as the Market Rate is finally determined as set forth above, and
Landlord and Tenant shall, by appropriate payments or credits to the other,
correct any overpayment or underpayment which may have been made prior to such
final determination;

 

F-1



--------------------------------------------------------------------------------



 



(iv) Each of Landlord and Tenant shall instruct their appointed broker to
perform in good faith and in a timely manner. Each of the selected brokers
hereunder (including the third appointed broker, if applicable) shall by
profession be a licensed real estate broker who has had, within the immediately
preceding fifteen (15) years, at least ten (10) years of commercial office
building leasing experience and who has negotiated to full execution at least
ten (10) commercial office leases of at least 10,000 LSF each in the Market Area
within the two (2) year period ending upon the then current Expiration Date and
who does not have a conflict of interest in representing either Landlord or
Tenant and who is not concurrently involved in a transaction in which a
commission, fee or other compensation is anticipated to be payable to such
broker by a party hereto. Neither Landlord nor Tenant shall consult with such
broker as to his or her opinion as to the Market Rate prior to the appointment.
(v) Landlord and Tenant shall each bear the cost of their own broker and
attorneys in connection with the determination of the Market Rate. The cost of
the third broker shall be shared equally by Landlord and Tenant.
3. Termination. Tenant’s rights under this Exhibit shall automatically
terminate: (i) in the event that Tenant does not timely and properly exercise
the Extension Option; or (ii) if the Lease or Tenant’s right to possession of
the Premises is terminated; or (iii) Tenant exercises any right to terminate the
Lease in its entirety) or to reduce the Premises, or (iv) a Transfer occurs
(other than a Transfer described in Paragraph 5(a) or (b) below. Each of such
termination events shall, at Landlord’s option, apply to terminate the Extension
Option whether or not Tenant may have theretofore delivered an otherwise valid
Extension Notice. Landlord may, at its option, waive any termination event.
4. Conditions. Tenant’s exercise of the Extension Option is conditioned upon:
(i) Tenant not being in monetary Default at the time of exercise of an Extension
Option and on the commencement date of the subject Extension Term, (ii) Tenant
being in occupancy of substantially all of the Premises and (iii) Tenant’s
financial condition not having materially adversely changed since the date of
the Lease with respect to the first (1st) Extension Option, or since the
commencement of the first (1st) Extension Term, with respect to the second (2nd)
Extension Option. Additionally, if all of such conditions are not satisfied on
the day preceding the commencement of the subject Extension Term, then, at
Landlord’s sole option, the Extension Notice shall be null and void, the Term
shall not be extended and the Lease will expire upon the then scheduled
Expiration Date.
5. Prohibition on Assignment. Tenant’s rights under this Exhibit are personal to
Tenant and may not be assigned or transferred, and any attempted assignment or
transfer in violation of this restriction shall be null and void; provided,
however, that (a) Tenant’s rights under this Exhibit shall inure to the benefit
and may be exercised by a successor in interest to Tenant by merger or
consolidation provided that such did not require Landlord’s consent under the
Lease, and (b) Tenant may assign its rights under this Exhibit to any assignee
of Tenant’s interest in the Lease pursuant to an assignment that did not require
Landlord’s consent under the Lease. Any other attempted assignment or transfer
by Tenant of its rights under this Exhibit shall be null and void and of no
force and effect.
6. Lease Amendment. Upon Tenant’s exercise of the Extension Option, and subject
to the terms and conditions of this Exhibit, the Term shall be extended for the
subject Extension Term without the necessity of the execution of any further
instrument or document, although if requested by Landlord or Tenant, Landlord
and Tenant shall enter into a written agreement modifying and supplementing the
Lease in accordance with the provisions hereof; provided, however that
Landlord’s failure to prepare or Tenant’s failure to execute such amendment
shall not affect the validity of the exercise of the Extension Option or alter
Tenant’s or Landlord’s obligations during the subject Extension Term as
determined hereby.
7. Time of Essence. With respect to all dates for exercising any rights and the
performance of any obligations in connection with the exercise or implementation
of the Extension Option, time shall be of the essence.
8. Miscellaneous. Capitalized but undefined terms used in this Exhibit shall
have the same meaning as set forth for such terms in the Lease.

 

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
RIGHT OF FIRST REFUSAL
1. Grant of Right of First Refusal. As used herein, “ROFR Space” means all
leasable space on any floor on which any of the Office Premises is located from
time to time and not leased to Tenant from time to time. Subject to the terms
and conditions set forth in this Exhibit G (this “Exhibit”), if during the Term,
and provided that there are not less than five (5) years remaining in the Term,
Landlord receives a bona fide third party offer from any party for any ROFR
Space that is contiguous with the Premises that Landlord desires to accept (a
“Space Offer”), Landlord grants Tenant the right of first refusal (the “ROFR”),
to lease all, but not less than all, of the ROFR Space that is the subject of
the Space Offer (the “Subject ROFR Space”) and, at Landlord’s sole option, any
other space that is to be leased by such third party together with the Subject
ROFR Space pursuant to such Space Offer (if any, the “Included Non-ROFR Space”)
on the terms and conditions set forth in this Exhibit. As used herein the
Subject ROFR Space and, if applicable, any Included Non-ROFR Space, is
collectively the “ROFR Expansion Space”). A bona fide offer need not take the
form of a lease, but must at least set forth the important terms of the proposed
transaction, including all salient economic terms, and a description and the LSF
of the ROFR Expansion Space.
2. ROFR Notice/Procedure for Exercise. Upon Landlord’s receipt of a Space Offer
that Landlord desires to accept, Landlord shall deliver Tenant written notice
thereof (a “ROFR Notice”), such notice to include a summary of the terms of the
Space Offer including, without limitation, a description of the ROFR Expansion
Space, the term, required base and additional rental, lease concessions or
rental abatements and improvement allowances and any other salient economic
terms. Tenant will have five (5) business days after receipt a ROFR Notice (the
“ROFR Exercise Period”) within which to give Landlord its unconditional notice
(“ROFR Exercise Notice”) of its exercise of the ROFR to lease all, but not less
than all, of the ROFR Expansion Space on the same terms and conditions set forth
in ROFR Notice.
3. Failure to Exercise. If Tenant does not deliver a ROFR Exercise Notice within
the ROFR Exercise Period, Tenant will be conclusively presumed to have waived
the ROFR with respect to the ROFR Expansion Space, and Landlord will be free to
lease the Subject ROFR Space (alone or together with any other space that is not
ROFR Space) to anyone whom it desires and Tenant will have no further rights to
the Subject ROFR Space. However, if within such one hundred eighty (180) day
period Landlord desires to lease the Subject ROFR Space on materially more
beneficial terms than provided in ROFR Notice, Landlord shall re-offer the
Subject Expansion Space on such changed terms to Tenant on the terms of this
Exhibit for the ROFR Exercise Period before leasing to a third party. For
purposes hereof, “materially more beneficial terms” means an effective rental
rate (taking into account amortization of allowances and rent credits on a
straight line basis over the applicable term) which is 95% or less than the base
rent rate set forth in ROFR Notice.
4. Expansion of Premises/Lease Amendment. Provided that Tenant timely delivers a
ROFR Exercise Notice complying with the terms of Paragraph 2 above, and subject
to the other terms and conditions of this Exhibit, the ROFR Expansion Space will
be deemed added to the Premises effective as of the date specified in ROFR
Notice and Tenant will accept the ROFR Expansion Space in its “AS IS” condition
without any obligation of Landlord to improve, alter or remodel the ROFR
Expansion Space, except as may be provided in ROFR Notice. Tenant’s lease of the
ROFR Expansion Space will be on the terms and conditions as are set forth in the
ROFR Notice and herein and, to the extent not addressed in the ROFR Notice or
this Exhibit, on the same terms and conditions of Tenant’s lease of the Premises
at the time of the commencement of such expansion excluding any abatements,
options to extend, expand, or contract or rights of first refusal or first offer
or similar rights as may be included in the Lease or obligations to make any
alterations or improvements or provide or contribute allowances for same. Within
thirty (30) days after Tenant delivers Tenant’s ROFR Exercise Notice, Landlord
and Tenant will execute an amendment to the Lease evidencing the addition of the
ROFR Expansion Space and the terms thereof provided, however, that the failure
of Landlord to prepare, or Tenant to execute, such an amendment shall not alter
Landlord’s or Tenant’s rights or obligations with respect to the ROFR Expansion
Space.
5. Termination of ROFR. Without limitation of the terms of Paragraph 3 above,
the ROFR shall automatically terminate if (i) the Lease or Tenant’s right to
possession of the Premises is terminated, (ii) Tenant vacates the Premises (or a
substantial part thereof) for in excess of 120-days days for reasons other than
casualty or approved remodeling or repairs, or (iii) Tenant effects any
assignment of the Lease or subletting of the Premises except as described in
Paragraph 7(a) or (b) below. Each of such termination events shall, at
Landlord’s option, apply to terminate the ROFR whether or not Tenant may have
theretofore delivered an otherwise valid ROFR Exercise Notice. Landlord may, at
its option, waive any termination event.
6. Conditions. Landlord shall not be required to deliver a ROFR Notice and
Tenant may not exercise the ROFR (i) at any time that Tenant is in default;
(ii) if Tenant is not itself occupying all the Premises; (iii) if at the time
Landlord receives the Space Offer there are less than five (5) years remaining
in the Term, or (iv) if Tenant’s financial condition has materially adversely
changed since the date of the Lease.
7. Prohibition on Assignment. Tenant’s rights under this Exhibit are personal to
Tenant and may not be assigned or transferred, and any attempted assignment or
transfer in violation of this restriction shall be null and void; provided,
however, that (a) Tenant’s rights under this Exhibit shall inure to the benefit
and may be exercised by a successor in interest to Tenant by merger or
consolidation provided that such did not require Landlord’s consent under the
Lease, and (b) Tenant may assign its rights under this Exhibit to any assignee
of Tenant’s interest in the Lease pursuant to an assignment that did not require
Landlord’s consent under the Lease. Any other attempted assignment or transfer
by Tenant of its rights under this Exhibit shall be null and void and of no
force and effect.

 

G-1



--------------------------------------------------------------------------------



 



8. Subordination. Tenant’s ROFR is subordinate to all rights of renewal,
extension, expansion, relocation or first offer or refusal affecting the Subject
ROFR Space or other rights to lease the Subject ROFR Space which are in place as
of commencement of the Extended Term (each a “Senior Right” and the holder
thereof being a “Senior Right Holder”), and whether or not exercised in strict
accordance therewith, and further subject to the right of Landlord in its sole
and absolute discretion to renew existing tenants or occupants of the Subject
ROFR Space whether or not pursuant to options to extend previously granted or
otherwise. Landlord shall not be required to deliver any ROFR Notice until all
Senior Rights Holders have waived their Senior Rights. If Landlord delivers a
ROFR Notice prior to such waiver and, whether or not Tenant delivers an ROFR
Exercise Notice with respect thereto, a Senior Right Holder later exercises its
Senior Right, then the ROFR Notice and any such ROFR Exercise Notice will be
null and void. Further, Landlord shall not be required to deliver any ROFR
Notice with respect to any Space Offer made to, or received from, an existing
tenant of any Subject ROFR Space.
9. Time of Essence. With respect to all dates for exercising any rights and the
performance of any obligations in connection with the exercise or implementation
of the ROFR, time shall be of the essence.
10. Miscellaneous. Capitalized but undefined terms used in this Exhibit shall
have the same meaning as set forth for such terms in the Amendment of which this
Exhibit is a part, or if not defined in such Amendment, then in the Lease.

 

G-2